


Exhibit 10.1

 

Confidential Treatment Requested

Confidential portions of this document have been redacted and have been
separately filed with the Commission

 

Execution Version

 

 

LICENSE AND COLLABORATION AGREEMENT

 

 

BY AND BETWEEN

 

 

ALIOS BIOPHARMA, INC.

 

 

AND

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

AND

 

 

VERTEX PHARMACEUTICALS (SWITZERLAND) LLC

 

 

DATED

 

 

June 13, 2011

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 OVERVIEW AND MANAGEMENT OF THE COLLABORATION

13

 

 

 

2.1

Overview

13

2.2

Reports; Inspection

17

2.3

Alios’ Membership on the JSC and Joint Operational Teams

17

2.4

Diligence

17

 

 

 

ARTICLE 3 RESEARCH PROGRAM

18

 

 

 

3.1

Term of the Research Program

18

3.2

Selection of Selected Back-Up Compounds and Selected Follow-on Compounds

18

3.3

[***]

18

 

 

 

ARTICLE 4 DEVELOPMENT AND REGULATORY

18

 

 

 

4.1

Scope of Development

18

4.2

IND Filings

18

4.3

Transition Plan

19

4.4

Use of Information

19

4.5

Approval Applications and Regulatory Approvals

19

4.6

Selected Regimen

20

4.7

Reporting Adverse Events

20

 

 

 

ARTICLE 5 COMMERCIALIZATION

21

 

 

 

5.1

Scope of Commercialization

21

5.2

Commercial Diligence

21

5.3

Commercialization Reports

21

 

 

 

ARTICLE 6 MANUFACTURE AND SUPPLY

21

 

 

 

6.1

Manufacture and Supply of Pre-Clinical and Clinical Materials

21

6.2

Commercial Supply of Licensed Products and Combination Products

21

6.3

Technology Transfer

21

 

 

 

ARTICLE 7 FINANCIAL TERMS

22

 

 

 

7.1

Initial Payment

22

7.2

Payment of Costs related to Research and Development Programs

22

7.3

Research Milestone Payments

22

7.4

Development Milestone Payments

22

7.5

Commercial Milestone Payments

24

7.6

Royalties

25

7.7

Taxes and Withholding

28

7.8

Currency

29

 

i

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

7.9

Payments; Late Payments

29

 

 

 

ARTICLE 8 LICENSES

29

 

 

 

8.1

Licenses

29

 

 

 

ARTICLE 9 INTELLECTUAL PROPERTY

31

 

 

 

9.1

Ownership of Intellectual Property

31

9.2

Prosecution and Maintenance of Patent Rights; Abandonment

32

9.3

Prosecution and Maintenance of Joint Patents; Abandonment

32

9.4

Interference, Opposition, Reexamination and Reissue

33

9.5

Enforcement of Patent Rights

34

9.6

Settlement with a Third Party

35

9.7

Infringement of Third Party Rights

35

9.8

Trademarks

36

9.9

Approval Applications and Regulatory Approvals

37

 

 

 

ARTICLE 10 CONFIDENTIALITY

37

 

 

 

10.1

Confidentiality; Exceptions

37

10.2

Authorized Disclosure

38

10.3

Return of Confidential Information

39

10.4

Publications

39

10.5

Press Releases

40

 

 

 

ARTICLE 11 REPRESENTATIONS, WARRANTIES AND COVENANTS

40

 

 

 

11.1

Representations and Warranties of the Parties

40

11.2

Representations, Warranties and Covenants of Alios

41

11.3

Representations, Warranties and Covenants of Vertex

43

11.4

Disclaimer

43

 

 

 

ARTICLE 12 INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY

44

 

 

 

12.1

Indemnification by Vertex

44

12.2

Indemnification by Alios

44

12.3

Indemnification Procedure

45

12.4

Insurance

46

12.5

Limitation of Liability

47

 

 

 

ARTICLE 13 TERM AND TERMINATION

47

 

 

 

13.1

Term

47

13.2

Termination at Will or for Technical Failure

47

13.3

Termination for Cause

47

13.4

Termination for Insolvency

48

13.5

HSR Filing

49

13.6

[***]

49

13.7

[***]

49

13.8

Rights on Termination

49

 

ii

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

13.9

Licensed Product and Licensed Compound Reversion and Commercial Development by
Alios

50

13.10

Accrued Rights

52

13.11

Survival

52

 

 

 

ARTICLE 14 GOVERNING LAW AND DISPUTE RESOLUTION

53

 

 

 

14.1

Governing Law

53

14.2

Referral to Responsible Executives

53

14.3

Dispute Resolution

53

 

 

 

ARTICLE 15 GENERAL PROVISIONS

58

 

 

 

15.1

Assignment, Binding Agreement

58

15.2

Force Majeure

59

15.3

Further Actions

59

15.4

Governmental Approvals; Compliance with Law

59

15.5

Notices

59

15.6

Waiver

60

15.7

Disclaimer of Agency

60

15.8

Interpretation

60

15.9

Severability

62

15.10

Entire Agreement

62

15.11

Amendment

62

15.12

Counterparts; Electronic Delivery

62

 

iii

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

LIST OF SCHEDULES AND EXHIBITS

 

 

Page

 

 

Exhibit A  Research Plan

66

 

 

Exhibit B  Development Plan

67

 

 

Exhibit C  Press Release

68

 

 

Schedule 1.7  Alios Patent Rights

75

 

 

Schedule 1.8  ALS-2158

76

 

 

Schedule 1.9  ALS-2200

77

 

iv

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

LICENSE AND COLLABORATION AGREEMENT

 

THIS LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is entered into on
June 13, 2011 (“Execution Date”) by and between Alios BioPharma, Inc., a
corporation organized under the laws of the State of Delaware, having offices at
260 East Grand Avenue, 2nd Floor, South San Francisco, California 94080, United
States of America (“Alios”) and Vertex Pharmaceuticals Incorporated, a
Massachusetts corporation having offices at 130 Waverly Street, Cambridge,
Massachusetts 02139, United States of America, and its wholly-owned subsidiary
Vertex Pharmaceuticals (Switzerland) LLC (together, “Vertex”).  Alios and Vertex
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

1.             Alios is engaged in the discovery and development of novel small
molecule pharmaceuticals to treat viral disease using its proprietary
nucleoside/nucleotide chemistries.

 

2.             Vertex is engaged in the discovery, development, manufacture and
marketing of human pharmaceutical products, including INCIVEK™ (telaprevir) and
other product candidates, for the treatment of chronic hepatitis C, and for
other diseases and indications.

 

3.             Alios is developing novel compounds for the treatment of chronic
hepatitis C, and Alios owns or has rights under certain patents, patent
applications, other valuable technology and know-how relating to such compounds.

 

4.             Vertex and Alios wish to collaborate on the research, development
and commercialization of Licensed Products and/or Combination Products (defined
below) for the treatment of chronic hepatitis C according to the terms and
conditions of this Agreement.

 

5.             In consideration of the premises and of the mutual covenants and
obligations set forth herein, the Parties hereby agree as set out below.

 

ARTICLE 1
DEFINITIONS

 

The following capitalized terms shall have the following meanings:

 

1.1          “Affiliate” means any individual, corporation, association or other
business entity which directly or indirectly controls, is controlled by or is
under common control with the Party in question.  As used in this definition of
“Affiliate,” the term “control” means the direct or indirect ownership of more
than fifty percent (50%) of the stock having the right to vote for directors
thereof or the ability to otherwise control the management of the corporation,
association or other business entity whether through the ownership of voting
securities, by contract, resolution, regulation or otherwise.

 

1.2          “Alios Compound” [***].

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.3          “Alios’ FTE Rate” means Alios’ [***].  Alios’ FTE rate for the
period from the Effective Date until December 31, 2012 shall be [***] per
Calendar Year per FTE.  Alios’ FTE rate shall be adjusted annually thereafter by
a percentage equal to the percentage change in the Bureau of Labor Statistics
consumer price index for the San Francisco Bay area over the [***] month period
reported in such index prior to the Effective Date.

 

1.4          “Alios IP” means Alios Patent Rights, Alios IP Improvements, and
Alios Know-How.

 

1.5          “Alios IP Improvement(s)” means any Improvement that (a) falls
within at least one Valid Claim of the Alios Patent Rights existing as of the
date such Improvement was conceived; or (b) is a derivative of one or more Alios
Compounds, Licensed Compounds or Licensed Products.

 

1.6          “Alios Know-How” means any Know-How Controlled by Alios at any time
during the Term that relates to the use, Manufacture, or composition of matter
of any Licensed Compound or Licensed Product.

 

1.7          “Alios Patent Rights” means any Joint Patent or Patent Right
Controlled by Alios at any time during the Term that claims the use,
Manufacture, or composition of matter of any Licensed Compound or Licensed
Product.  The Alios Patent Rights in existence as of the Effective Date are set
forth on Schedule 1.7 (Alios Patent Rights) to this Agreement.

 

1.8          “ALS-2158” means the Alios Compound described in Schedule 1.8
(ALS-2158) to this Agreement, [***].

 

1.9          “ALS-2200” means the Alios Compound described in Schedule 1.9
(ALS-2200) to this Agreement, [***].

 

1.10        “API” means active pharmaceutical ingredient, which is also commonly
referred to as drug substance.  For the avoidance of doubt, API shall include
any prodrug form.

 

1.11        “Applicable Laws” means all laws, statutes, ordinances, codes, rules
and regulations which have been enacted by a Governmental Authority and are in
force as of the Effective Date or come into force during the Term, in each case
to the extent that the same are applicable to the performance by the Parties of
their respective obligations under this Agreement.  For purposes of this
Agreement, good clinical practices (“GCP”), GLP and GMP shall be deemed to be
within the term “Applicable Laws.”

 

1.12        “Approval Application” means any NDA or equivalent application (such
as a Marketing Authorization Approval (“MAA”) in the EU) necessary and
appropriate to obtain a Regulatory Approval, together with all required
documents, data and information concerning any Licensed Product or Combination
Product which is the subject of such application.  For clarity, “Approval
Application” shall not include an IND.

 

1.13        “Back-Up Compound” means [***].

 

2

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.14        “Business Day” means a day other than Saturday, Sunday or any day on
which commercial banks located in San Francisco, California or Boston,
Massachusetts are authorized or obligated by Applicable Law to close.

 

1.15        “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31; provided, however, that (a) the first Calendar Quarter of any
particular period shall extend from the commencement of such period to the end
of the first complete Calendar Quarter thereafter; and (b) the last Calendar
Quarter shall end upon the expiration or termination of this Agreement.

 

1.16        “Calendar Year” means (a) for the first Calendar Year of the Term,
the period beginning on the Effective Date and ending on December 31, 2011, (b)
for each Calendar Year of the Term thereafter, each successive period beginning
on January 1 and ending twelve (12) consecutive calendar months later on
December 31, and (c) for the last Calendar Year of the Term, the period
beginning on January 1 of the Calendar Year in which the Agreement expires or
terminates and ending on the effective date of expiration or termination of this
Agreement.

 

1.17        “Change of Control” means a transaction or series of related
transactions that result in (a) the holders of outstanding voting securities of
a Party immediately prior to such transaction ceasing to represent at least
[***] of the combined outstanding voting power of the surviving entity
immediately after such transaction; (b) any Third Party (other than a trustee,
financial investor, or other fiduciary holding securities under an employee
benefit plan) becoming the beneficial owner of [***] or more of the combined
voting power of the outstanding securities of a Party; or (c) a sale or other
disposition to a Third Party of all or substantially all of a Party’s assets or
business; provided, however, that, notwithstanding (a), (b), or (c) above, a
stock sale to financial investors for capital raising purposes or to
underwriters of a public offering of such Party’s capital stock shall not
constitute a Change of Control.

 

1.18        “Clinical Development” means, with respect to a Licensed Product or
Combination Product, [***] as the case may be, [***].

 

1.19        “[***] Milestone Event” means that the [***].

 

1.20        “Clinical Trials” means Phase 1 Clinical Trials, Phase 2 Clinical
Trials, Phase 3 Clinical Trials, Phase 4 Clinical Trials, and Post-Approval
Commitment Studies and their foreign equivalents.

 

1.21        “Collaboration” means all activities by the Parties under this
Agreement.

 

1.22        “Combination Product” means [***].

 

1.23        “Commercialization” or “Commercialize” means, with respect to a
Licensed Product or Combination Product, any and all activities directed to the
marketing, promotion, distribution, offering for sale, and selling of such
Licensed Product or Combination Product, importing and exporting such of
Licensed Product or Combination Product for sale, and interacting with
Regulatory Authorities regarding the foregoing.  Commercialization shall also
include Phase 4 Clinical Trials.

 

3

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.24        “Control” means, with respect to intellectual property, that the
Party named as having Control owns such intellectual property, or otherwise
possesses the ability to grant a license, sublicense or other rights under or
with respect to such intellectual property without violating the terms of any
agreement between that Party and a Third Party.

 

1.25        “Development” or “Develop” means the combination of activities
directly and specifically relating to the Pre-Clinical Testing, IND-Enabling
Studies, and Clinical Development of a Licensed Compound, Licensed Product or
Combination Product, including [***].

 

1.26        “Development Plan” means the development plan attached hereto as
Exhibit B, as it may be amended from time to time in accordance with the terms
of this Agreement.

 

1.27        “Development Work” means the Development of Licensed Compounds,
Licensed Products and/or Combination Products.

 

1.28        “Effective Date” means the later of (a) the Execution Date or (b) if
an HSR Filing is made, the second Business Day immediately following the HSR
Clearance Date.

 

1.29        “EMA” means the European Medicines Agency, and any successor
thereto.

 

1.30        “EU” means the European Union, as it exists from time to time.

 

1.31        “FDA” means the United States Food and Drug Administration, and any
successor thereto.

 

1.32        “FD&C Act” means the United States Federal Food Drug and Cosmetic
Act, as amended (21 U.S.C. §302 et seq.).

 

1.33        “Field” means the prophylaxis, treatment, amelioration, mitigation,
and diagnosis of human diseases and conditions.

 

1.34        “First Commercial Sale” means the first sale of a Licensed Product
or Combination Product by Vertex, its Affiliates or its Sublicensees (including
its co-promotion and co-marketing partners) for use or consumption of such
Licensed Product or Combination Product.  Sale of a Licensed Product or
Combination Product by Vertex to an Affiliate of Vertex or a Sublicensee of
Vertex shall not constitute a First Commercial Sale unless such Affiliate or
such Sublicensee is the end user of the Licensed Product or Combination Product.

 

1.35        “Follow-on Compound” means an [***].

 

1.36        “Full Time Equivalent” or “FTE” means the full time equivalent
effort of one (1) Person who participates directly in the activities under the
Research Program or Development Program on behalf of Alios or Vertex, as the
case may be.  For purposes of this Agreement “full time equivalent effort” means
[***] per Calendar Year by such Person.  For the avoidance of doubt, employees
who work fewer than [***] in a Calendar Year (whether via working a partial year
or part-time) are included in an FTE, provided their hours are combined so as to
complete one FTE.  By way of example, but not limitation, an employee working
[***] in a given Calendar Year would be combined with an employee working [***]
in the same Calendar Year to form one (1) FTE. 

 

4

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Similarly, any employee can be allocated at a percentage of time equaling less
than one hundred percent (100%) of their work Calendar Year, provided that FTEs
are calculated [***] increments.

 

1.37        “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

1.38        “GLP” means, as to the United States and the EU, applicable good
laboratory practices as in effect in the United States and the EU, respectively,
during the Term and, with respect to any other jurisdiction, laboratory
practices equivalent to good laboratory practices as then in effect in the
United States or the EU.

 

1.39        [***] Milestone Event [***].

 

1.40        “GMP” means, as to the United States and the EU, applicable good
manufacturing practices as in effect in the United States and the EU,
respectively, during the Term and, with respect to any other jurisdiction,
manufacturing practices equivalent to good manufacturing practices as then in
effect in the United States or the EU.

 

1.41        “Governmental Authority” means any supranational, national,
regional, state or local government, court, governmental agency, authority,
board, bureau, instrumentality or regulatory body.

 

1.42        “HCV Field” means the prophylaxis, treatment, amelioration,
mitigation, or diagnosis of Hepatitis C Virus infection.

 

1.43        “Hepatitis C Virus” or “HCV” means the hepatitis C virus of the
flaviviridae family of viruses, including all genotypes, subtypes, and
quasispecies of HCV.

 

1.44        “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.

 

1.45        “HSR Clearance Date” means the earliest date on which the Parties
have actual knowledge that all applicable waiting periods under the HSR Act with
respect to the transactions contemplated hereunder have expired or have been
terminated.

 

1.46        “HSR Filing” means filings by Vertex and Alios with the United
States Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto.

 

1.47        “Improvement(s)” means any future new or useful discovery,
invention, contribution, finding, or improvement, whether or not patentable, and
all related Know-How, that is conceived, reduced to practice or otherwise
developed by Alios or Vertex, either solely or jointly, as the case may be.

 

1.48        “IND” means (a) an Investigational New Drug application, as defined
in the FD&C Act and the regulations promulgated thereunder, filed with or
submitted to the FDA pursuant to Part

 

5

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

312 of Title 21 of the U.S. Code of Federal Regulations, including any
amendments thereto, or a foreign equivalent filing with a Regulatory Authority,
such as a Clinical Trial Application in the EU or Canada, necessary to commence
Clinical Trials, and (b) all supplements and amendments that may be filed with
respect to any of the foregoing.

 

1.49        “IND-Enabling Studies” means studies comprising in vitro testing and
in vivo animal testing on Licensed Compounds and/or Licensed Products, conducted
under GLP, the protocol and results of which are included in or used to support
an IND, including [***].

 

1.50        “Joint Compound(s)” means any [***] invented jointly by Alios and
Vertex.

 

1.51        “Joint IP” means any invention, development, or discovery, whether
or not patentable, made or created during the course of performance of the
Research Work or the Development Work jointly by (a) employees or agents of
Alios or any of its Affiliates, and (b) employees or agents of Vertex or any of
its Affiliates, and consequent Joint Patents.

 

1.52        “Joint Patents” means all Joint IP that constitute Patent Rights
that are filed by or on behalf of Alios and/or Vertex or an Affiliate of either
pursuant to Section 9.3 (Prosecution and Maintenance of Joint Patents;
Abandonment).

 

1.53        “Know-How” means information, data and proprietary rights of any
type whatsoever (other than the Patent Rights) in any tangible or intangible
form whatsoever, including inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data (including pharmacological, biological, chemical, biochemical,
toxicological, Pre-Clinical Testing, IND-Enabling Studies, and Clinical
Development data), analytical and quality control data, stability data, results
of studies, technical drawings, regulatory requirements and strategies, business
processes, price data and information, marketing data and information, sales
data and information, marketing plans and market research, and related
copyrights, and other similar information.

 

1.54        “Lead Compound” means ALS-2158 or ALS-2200.

 

1.55        “Licensed Compound” means a Lead Compound, a Selected Back-Up
Compound, or a Selected Follow-on Compound.

 

1.56        “Licensed Product(s)” means any pharmaceutical preparation or
formulation (also commonly referred to as drug product) containing one or more
Licensed Compounds [***].

 

1.57        “Major Market Countries” means (a) with respect to [***] and (b)
with respect to the [***], the [***].

 

1.58        “Manufacture” means all activities related to the manufacturing of a
Licensed Compound and/or Licensed Product and/or Combination Product, API or any
inactive component or ingredient thereof, including test method development and
stability testing, formulation, process development, manufacturing scale-up,
manufacturing API, Licensed Product and/or Combination Product quality
assurance/quality control development, quality control testing (including
in-process, in-process release and stability testing), packaging, release of
Licensed Compound, Licensed

 

6

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Product or Combination Product, API, or any inactive component or ingredient
thereof, quality assurance activities related to manufacturing and release of
Licensed Compound, Licensed Product and/or Combination Product, API, or any
inactive component or ingredient thereof, and regulatory activities related to
all of the foregoing.  “Manufactured” and “Manufacturing” have a correlative
meaning.

 

1.59        “NDA” means a New Drug Application that is submitted to the FDA for
marketing approval for a Licensed Product or Combination Product, under Section
505 of the FD&C Act (21 USC §355), and its associated regulations.

 

1.60        “Net Sales” means the aggregate gross amount invoiced by Vertex or
its Affiliates or Sublicensees, on all sales or transfers for consideration of a
Licensed Product or a Combination Product (subject in the case of a Combination
Product to the last paragraph of this definition) in the Territory to a Third
Party, less the following deductions, as determined in accordance with GAAP:

 

(a)           [***];

 

(b)           trade, quantity and cash discounts and any other adjustments,
including those granted on account of price adjustments, billing errors,
rejected goods, damaged goods, returns, recalls, rebates, chargeback rebates,
reasonable fees, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance
carriers, managed care entities or other institutions, including any
government-mandated rebates;

 

(c)           freight, packing, handling, shipping, postage and insurance
charges;

 

(d)           customs or excise taxes, including import duties, sales tax and
other taxes (except income taxes) or duties relating to importation, use or
sales of Licensed Product or Combination Product; and

 

(e)           distribution, packing, handling and transportation charges for
such Licensed Product or Combination Product.

 

The foregoing adjustments shall be documented and included in the invoiced price
of Licensed Product or Combination Product or otherwise directly paid or
incurred by Vertex or its Affiliates or Sublicensees without reimbursement,
other than payment by a Third Party customer.

 

In the event a Combination Product is sold, then the Net Sales for any such
Combination Product shall be determined [***].

 

1.61        “Outside Contractor” means any Person, other than a Sublicensee,
contracted by Alios or Vertex to provide products or services, including
pre-clinical services, contract Manufacturing services, and regulatory services,
which are material to the performance of its responsibilities under the Research
Program or the Development Program or are material to a Licensed Product or
Combination Product or any component or ingredient therein, including any such
arrangements which might result in any work product or other information that
Alios or Vertex would include or might reasonably be expected to include in any
document or report, including an

 

7

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Approval Application submitted to a Governmental Authority or be subject to
review by a Governmental Authority, including the FDA.

 

1.62        “Patent Costs” means all preparation, filing, prosecution and
maintenance out-of-pocket fees and expenses, actually incurred in connection
with the establishment and maintenance of rights under the Patent Rights.

 

1.63        “Patent Rights” means any and all (a) United States or foreign
patents; (b) United States or foreign patent applications including all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all patents granted thereon; (c) United States or
foreign patents-of-addition, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof; and
(d) any other form of government-issued right substantially similar to any of
the foregoing.

 

1.64        “Person” means any person or legal entity.

 

1.65        “Phase 1 Clinical Trial” means a human clinical study as described
in 21 C.F.R. § 312.21(a), as amended, or a similar clinical study prescribed by
the Regulatory Authorities in a foreign country.

 

1.66        “Phase 1a Clinical Trial” means a single ascending dose (“SAD”)
Phase 1 Clinical Trial of a pharmaceutical product, the principal purpose of
which is a preliminary determination of safety and pharmacokinetic parameters in
healthy individuals.

 

1.67        “Phase 1b Clinical Trial” means a multiple ascending dose (“MAD”)
Phase 1 Clinical Trial of a pharmaceutical product, the principal purpose of
which is a further determination of safety, pharmacokinetic, and pharmacodynamic
(i.e., measurement of plasma HCV RNA) parameters of the pharmaceutical product
in patients.

 

1.68        “[***] Milestone Event” means that [***].

 

1.69        “Phase 2 Clinical Trial” means a human clinical study as described
in 21 C.F.R.§ 312.21(b), as amended, or a similar clinical study prescribed by
the Regulatory Authorities in a foreign country.

 

1.70        “Phase 2a Clinical Trial” means a Phase 2 Clinical Trial of a
pharmaceutical product, the principal purpose of which is to establish a dose
range, appropriate combinations, and further safety and tolerability over a
longer duration of dosing, and initial efficacy.

 

1.71        “[***] Milestone Event” means [***].

 

1.72        “Phase 2b Clinical Trial” means a Phase 2 Clinical Trial of a
pharmaceutical product, the principal purpose of which is to establish a dose
range, appropriate combinations, and further safety and tolerability over a
longer duration of dosing, and initial efficacy on a sufficient number of
patients and for a sufficient period of time to confirm the optimal manner of
use of such product (in terms of dose and dose regimen) prior to initiation of
the pivotal Phase 3 Clinical Trials.

 

8

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.73        “[***] Milestone Event” means [***].

 

1.74        “Phase 3 Clinical Trial” means a human clinical study as described
in 21 C.F.R. § 312.21(c), as amended, or a similar clinical study prescribed by
the Regulatory Authorities in a foreign country.

 

1.75        “Phase 4 Clinical Trials” means clinical trials of a pharmaceutical
product commenced for the purpose of generating data for purposes of marketing
the applicable product and not for the purpose of obtaining Regulatory Approval,
which are commenced after receipt of Regulatory Approval for such pharmaceutical
product, as described in 21 C.F.R. § 312.85, as amended, or a similar clinical
study prescribed by the Regulatory Authorities in a foreign country.

 

1.76        “Post-Approval Commitment Studies” means clinical studies mandated
by FDA (or other Regulatory Authorities) to be performed after approval of a
Licensed Product or Combination Product, as a condition of such approval.

 

1.77        “Pre-Clinical Testing” means in vitro and in vivo testing, including
pharmacological profiling, biochemical, cell-based, replicon studies, and
initial in vivo screening and initial safety, needed to evaluate the Licensed
Compounds [***].

 

1.78        “Reasonable Commercial Efforts” means, with respect to the efforts
to be expended by any Person with respect to any objective, [***].

 

1.79        “Regulatory Approval” means, with respect to a country or, where
applicable, a multinational jurisdiction, any approvals, licenses, registrations
or authorizations necessary for the Commercialization of a Licensed Product or
Combination Product in such country or such jurisdiction.

 

1.80        “Regulatory Authority” means any national (e.g., the FDA),
supranational (e.g., the EMA), regional, state or local regulatory agency,
department bureau, commission, council or other government entity in any
jurisdiction of the world involved in the granting of Regulatory Approval for
pharmaceutical products.

 

1.81        “Research Payment” means the [***] amount of [***].

 

 1.82       “Research Plan” means the initial research plan attached to this
Agreement as Exhibit A, as it may be amended from time to time in accordance
with the terms of this Agreement.

 

1.83        “Research Term” means the period commencing on the Effective Date
and expiring [***] thereafter, unless terminated earlier by mutual written
agreement or extended at Vertex’s option as set forth in the Research Plan.

 

1.84        “Research Work” means the research to be conducted by the Parties
under the Research Program during the Research Term.

 

1.85        “Royalty Term” means, with respect to a Licensed Product or
Combination Product in a country, the period commencing on the First Commercial
Sale of such Licensed

 

9

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Product or Combination Product in such country and ending on the later of (a)
the expiration of the term of the last Valid Claim [***] ten (10) years after
such First Commercial Sale.

 

1.86        [Intentionally Omitted.]

 

1.87        “Selected Back-Up Compound” means a Back-Up Compound selected by
Vertex pursuant to Section 3.2 (Selection of Selected Back-Up Compounds and
Selected Follow-on Compounds).

 

1.88        “Selected Follow-on Compound” means a Follow-on Compound selected by
Vertex pursuant to Section 3.2 (Selection of Selected Back-Up Compounds and
Selected Follow-on Compounds).

 

1.89        “Sublicensee” means an authorized or permitted sublicensee of
Vertex.

 

1.90        “Technical Failure” with respect to a Licensed Compound means either
[***].

 

1.91        “Territory” means worldwide.

 

1.92        “Third Party” means any Person other than Alios or Vertex or their
respective Affiliates.

 

1.93        “Third Party Costs” means amounts actually incurred and paid to
Outside Contractors by a Party that are incurred as the result of research,
Development, Manufacturing or Commercialization of Licensed Compounds, Licensed
Products and/or Combination Products.

 

1.94        “United States” means the District of Columbia, the fifty (50)
United States of America, and its territories and possessions.

 

1.95        “Valid Claim” means (a) any claim of an issued, unexpired patent
that has not been held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction following
exhaustion (or expiration) of all possible appeal processes, and that has not
been admitted to be invalid or unenforceable through reissue, reexamination or
disclaimer or has not been made unenforceable due to a failure to pay
maintenance fees, or (b) any composition of matter, article of manufacture or
method of use claim contained in an application for a patent that has been
pending for less than ten (10) years.

 

1.96        “Vertex FTE Rate” means Vertex’s [***].  Vertex’s FTE rate for the
period from the Effective Date until [***] shall be [***] dollars ([***]) per
Calendar Year per FTE.  The Vertex FTE Rate shall be adjusted annually
thereafter by a percentage equal to the percentage change in the Bureau of Labor
Statistics consumer price index for the Boston, Massachusetts area over the last
[***] period reported in such index prior to the Effective Date.

 

1.97        “Vertex IP” means Vertex Patent Rights and Vertex Know-How.

 

1.98        “Vertex Know-How” means any Know-How Controlled by Vertex that
relates to the use, Manufacture, or composition of matter of any Licensed
Compound and that (a) is

 

10

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Controlled by Vertex as of the Effective Date or (b) is discovered, created or
developed in the course of Vertex’s performance of the Research Program or
Development Program.

 

1.99        “Vertex Patent Rights” means all Patent Rights Controlled by Vertex
or any of its Affiliates that (a) are necessary for the Development,
Manufacture, and/or Commercialization of Licensed Compounds or Licensed Products
or (b) claim or disclose inventions Controlled by Vertex or any of its
Affiliates that are conceived or reduced to practice in the course of either
Vertex’s performance of the Development Program or Research Program, or of
Manufacturing activities, under this Agreement.

 

1.100      “Washout Period” shall mean the period between the [***].

 

The following terms are defined in the body of this Agreement:

 

1.101      “Agreement” has the meaning set forth in the first paragraph of this
Agreement.

 

1.102      “Alios” has the meaning set forth in the first paragraph of this
Agreement.

 

1.103  “Accelerated Rules” has the meaning set forth in Section 14.3.3
(Accelerated Arbitration).

 

1.104      “Alliance Manager” has the meaning set forth in Section 2.1.8
(Alliance Managers).

 

1.105      “Appeal Arbitrator” has the meaning set forth in Section 14.3.2(g)
(Arbitration).

 

1.106      “Confidential Information” has the meaning set forth in Section 10.1
(Confidentiality; Exceptions).

 

1.107      “Confidentiality Agreement” has the meaning set forth in Section 10.1
(Confidentiality; Exceptions).

 

1.108      “CPR” has the meaning set forth in Section 14.3.2 (Arbitration).

 

1.109      “Development Program” has the meaning set forth in Section 4.1 (Scope
of Development).

 

1.110      “Disclosing Party” has the meaning set forth in Section 10.1
(Confidentiality; Exceptions).

 

1.111      “Execution Date” has the meaning set forth in the first paragraph of
this Agreement.

 

1.112      “[***]” has the meaning set forth in Section 2.1.4(h) (Change of
Control or Assignment).

 

1.113      “Indemnitee” has the meaning set forth in Section 12.3
(Indemnification Procedure).

 

11

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.114      “Indemnitor” has the meaning set forth in Section 12.3
(Indemnification Procedure).

 

1.115      “Infringement” has the meaning set forth in Section 9.5.1 (Notice).

 

1.116      “Joint Operational Team” has the meaning set forth in Section 2.1.5
(Joint Operational Teams).

 

1.117      “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 2.1.4 (Joint Steering Committee).

 

1.118      “Losses” has the meaning set forth in Section 12.1 (Indemnification
by Vertex).

 

1.119      “Minimum Requirements” has the meaning set forth in
Section 2.1.1(b) (Generally).

 

1.120      “Party” or “Parties” has the meaning set forth in the first paragraph
of this Agreement.

 

1.121      “[***]” has the meaning set forth in Section 9.1.4 (Assigned Rights).

 

1.122      “Receiving Party” has the meaning set forth in Section 10.1
(Confidentiality; Exceptions).

 

1.123      “Research Program” has the meaning set forth in Section 3.1 (Term of
the Research Program).

 

1.124      “Responsible Executive” has the meaning set forth in Section 14.3
(Dispute Resolution).

 

1.125      “Right” has the meaning set forth in Section 15.6 (Waiver).

 

1.126      “Royalty(ies)” has the meaning set forth in Section 7.6 (Royalties).

 

1.127      “Selected Regimen” has the meaning set forth in Section 4.6 (Selected
Regimen).

 

1.128      “SVR” has the meaning set forth in Section 1.71.

 

1.129      “Term” has the meaning set forth in Section 13.1.1 (Expiration).

 

1.130      “Transition Plan” has the meaning set forth in Section 4.3
(Transition Plan).

 

1.131      “Vertex” has the meaning set forth in the first paragraph of this
Agreement.

 

1.132      “Vertex Trademarks” has the meaning set forth in Section 9.8.1
(Ownership).

 

12

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 2
OVERVIEW AND MANAGEMENT OF THE COLLABORATION

 

2.1          Overview

 

2.1.1      Generally.  The Parties intend to collaborate on the research,
development and commercialization of certain anti-HCV nucleotide prodrugs and
nucleoside prodrugs discovered by Alios, including the Lead Compounds, for the
treatment of chronic Hepatitis C.  On the Effective Date and pursuant to the
terms of this Agreement, Alios shall commence the Research Work in accordance
with the Research Plan and the Development Work in accordance with the
Development Plan.  It is the Parties’ intention that Alios shall be responsible
for Development of the Lead Compounds through completion of Phase 1 Clinical
Trials for the Lead Compounds.  Upon completion of the Phase 1 Clinical Trials
for a Lead Compound, Alios shall promptly assign the IND(s) for such Lead
Compound to Vertex.  [***].  Upon completion of all Phase 1 Clinical Trials for
a Lead Compound, Alios shall transfer all responsibility for Development of such
Lead Compound to Vertex, and Vertex shall be responsible to Develop and
Commercialize Licensed Product(s) or Combination Product(s) containing such Lead
Compound as set forth in this Agreement.

 

(a)           Research.  Alios shall conduct the Research Work upon the terms
set out in this Agreement and in the Research Plan.  The Research Plan shall not
be amended without the written consent of the Parties.  Alios shall conduct the
Research Program in good scientific manner and in compliance in all material
respects with all Applicable Laws to achieve the goals of the Research Program
efficiently and expeditiously.

 

(b)           Development. Vertex and Alios each shall use Reasonable Commercial
Efforts to perform its obligations under the Development Program upon the terms
set forth in this Agreement and the Development Plan.  Subject to the minimum
requirements set forth in the Development Plan (“Minimum Requirements”), which
Minimum Requirements shall not be amended without the consent of Alios, the
Development Plan shall be subject to review and update by the JSC as necessary
to address all relevant data and information as they become available, but in
any event not less frequently than once per year.  Subject to such review and
amendment by the JSC, the Development Plan will set forth expectations with
respect to the relative contributions of each Party to the Development Program. 
Each Party shall perform its obligations under the Development Plan in good
scientific manner and in compliance with Applicable Laws, GCP, GMP and GLP, and,
subject to appropriate notification and discussion with the other Party, shall
have the authority to fulfill its regulatory responsibilities with respect to
Clinical Trials for which it serves as the sponsor.  Vertex will be responsible
for its own costs in performing its obligations under the Development Plan.

 

(c)           Selected Regimen(s)/Diligence. Upon completion of the Phase 2a
Clinical Trials, Vertex may, in accordance with Section 4.6 (Selected Regimen),
choose a Selected Regimen or Selected Regimens for further Development.  Upon
choosing a Selected Regimen, Vertex shall use Reasonable Commercial Efforts to
Develop that Selected Regimen, and upon obtaining all necessary Regulatory
Approvals, Vertex shall use Reasonable Commercial Efforts to Commercialize the
Selected Regimen in each of the Major Market Countries.  Notwithstanding the
foregoing, if Vertex chooses more than one Selected Regimen for further
Development, the

 

13

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

foregoing obligation to use Reasonable Commercial Efforts shall apply only to
the Selected Regimen that best meets the standard set forth in the Development
Plan.

 

(d)           Exclusivity [***].  During the Term, Alios covenants that it shall
not [***], except to perform its obligations under this Agreement.  If Alios
undergoes a Change of Control and Alios is not a surviving entity after such
Change of Control, then the foregoing covenant [***] shall survive solely with
respect to [***].  For the avoidance of doubt, the foregoing covenant under this
Section 2.1.1(d) (Exclusivity [***]) does not apply to [***].

 

2.1.2      Allocation of Resources.  The Parties shall assign responsibilities
for the various operational aspects of the Collaboration to those portions of
their respective organizations which have the appropriate resources, expertise
and responsibility for such functions.  In all matters related to the
Collaboration, the Parties shall strive to balance the legitimate interests and
concerns of the Parties and to realize the economic potential of Licensed
Products or Combination Products (taking into account the risks and costs of
further Development and Commercialization).  Each Party agrees to commit the
personnel, facilities, expertise and other resources needed to perform this
Agreement in accordance with its terms; provided, however, that neither Party
warrants that the Collaboration shall achieve any of the objectives contemplated
by them.

 

2.1.3      Independence.  Subject to the terms and conditions of this Agreement,
including the governance of the JSC, the activities and resources of each Party
shall be managed by such Party, acting independently and in its individual
capacity.

 

2.1.4      Joint Steering Committee.  Promptly after the Effective Date, the
Parties shall establish a Joint Steering Committee (the “Joint Steering
Committee” or “JSC”), as more fully described in this Section 2.1.4 (Joint
Steering Committee), to review and oversee all Research Work and Development,
Manufacture and Commercialization activities for Licensed Products or
Combination Products, and to make recommendations regarding the same; provided,
however, that the JSC shall have no authority to amend this Agreement, the
Research Plan or the Minimum Requirements. Each Party agrees to keep the JSC
reasonably informed of its progress and activities performed under this
Agreement.

 

(a)           Membership. The JSC shall be comprised of [***] of representatives
from each of Vertex and Alios. The initial number of representatives [***], or
such other number as the Parties may agree. Each Party shall provide the other
with a list of its initial members of the JSC within [***] after the Effective
Date. Notwithstanding that each Party shall use all reasonable efforts to
maintain the continuity of its representation, each Party may replace or
substitute any or all of its representatives and/or appoint a proxy at any time.
Each Party may, in its reasonable discretion, invite non-member representatives
of such Party to attend meetings of the JSC.  The presence in person or by
telephone of half or more of each Party’s representatives (including any
substitutes or proxy representatives) shall constitute a quorum for the meeting.

 

(b)           Chair.  The chair of the JSC shall be designated by [***].

 

(c)           Meetings.  During the term of this Agreement, the JSC shall meet
at least [***] and as otherwise agreed by the Parties, on such dates, and at
such places and times, as provided herein or as the Parties may agree.  [***] 
Meetings of the JSC that are held in person shall

 

14

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

alternate between the offices of the Parties, or such other place as the Parties
may agree.  Meetings of JSC may be held by audio or video teleconference with
the consent of each Party; provided, however, that at least one (1) [***] per
Calendar Year shall be held in person.

 

(d)           Minutes.  The chair of the Joint Steering Committee shall be
responsible for scheduling each meeting, and issuing appropriate minutes of each
meeting of the JSC within [***] of the date of such meeting. The chair of the
JSC may appoint a designee to handle these responsibilities. The minutes shall
be considered as accepted if, within [***] after receipt, no representative has
objected in writing to the chair.

 

(e)           Decision Making.  Each Party shall have [***]. The members of the
JSC shall attempt in good faith to reach consensus on all matters properly
brought before the JSC. If a decision is made at the JSC and the minutes of the
JSC meeting documenting such decision have been in place for [***] after receipt
and no representative has objected in writing to the chair with a copy to the
Alliance Manager, then the terms and conditions of the JSC decision shall be
considered accepted and no escalation of this decision to the Responsible
Executives shall be allowed. If agreement on any matter appropriately brought
before the JSC under Section 2.1.7 (Responsibilities of JSC) cannot be reached
after a good faith, reasonable and open discussion among the members of the JSC,
the dispute shall be subsequently referred for resolution to the Responsible
Executives pursuant to Section 14.2 (Referral to Responsible Executives). 
Failing agreement of the Responsible Executives to resolve such dispute, [***]
shall have the right to make the final decision.  [***].

 

(f)            Alternatives to Meeting.  Any decision required or permitted to
be taken by the Joint Steering Committee may be taken without a meeting in
person or by audio or video teleconference taking place, if a consent in
writing, setting forth the decision so taken, is signed by all designated
members of the JSC.

 

(g)           Expenses.  Each Party shall be responsible for its
representatives’ expenses incurred in attending meetings of the JSC.

 

(h)           Change of Control or Assignment.  If Alios undergoes a Change of
Control in which the acquiring company is [***], then at Vertex’s option, upon
written notice from Vertex, Alios or [***], as applicable, shall lose the right
to participate in the JSC under this ARTICLE 2 (Overview and Management of the
Collaboration) and shall only be entitled to reports as if it had withdrawn from
the JSC pursuant to Section 2.3 (Alios’ Membership on the JSC and Joint
Operational Teams).

 

2.1.5      Joint Operational Teams.  From time to time the JSC may establish and
delegate duties to other committees, sub-committees, or directed teams (each a
“Joint Operational Team”) on an “as needed” basis to oversee particular projects
or activities.  It is envisaged that the JSC will establish a Joint Operational
Team to oversee technology transfer and the implementation of the Transition
Plan.  Each such Joint Operational Team shall be constituted and shall operate
as the JSC determines.  Joint Operational Teams may be established on an ad hoc
basis for purposes of a specific project, or on such other basis as the JSC may
determine.  Each Joint Operational Team and its activities shall be subject to
the oversight, review and approval of, and shall report to, the JSC.  The
authority of the Joint Operational Team cannot exceed that specified for the JSC
in

 

15

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

this ARTICLE 2 (Overview and Management of the Collaboration).  Any disputes
within a Joint Operational Team shall be referred to the JSC for resolution.

 

2.1.6      Interactions Between Committees and Internal Teams.  The Parties
recognize that while they will establish the JSC and Joint Operational Teams for
the purpose of the Collaboration, each Party possesses internal committees,
teams and review boards that may be involved in administering such Party’s
activities under this Agreement.  If requested by a Party, the JSC and Joint
Operational Teams shall establish procedures to facilitate communications
between the JSC or such Joint Operational Team and the relevant internal
committee, team or review board of the requesting Party.  Such procedures may
include, to the extent reasonably necessary, requiring appropriate members of
the JSC or Joint Operational Team to be available at reasonable times and places
and upon reasonable prior notice for making appropriate oral reports to, and
responding to reasonable inquiries from, the relevant internal committee, team
or review board.

 

2.1.7     Responsibilities of JSC.  Each Party shall keep the JSC informed
about, and the JSC shall review, and make recommendations with regard to,
research, Development, Manufacture and Commercialization activities performed by
that Party hereunder. To that end, the JSC shall also be responsible, without
limitation, for the following:

 

(a)           coordination of interactions between Vertex and Alios;

 

(b)           oversight of all Research Work, Development Work and Manufacturing
activities undertaken with respect to each Licensed Product and Combination
Product;

 

(c)           review and comment on Commercialization activities both prior to
and after First Commercial Sale, including marketing strategy for each Licensed
Product and/or Combination Product;

 

(d)           review and approval of supplements, modifications and updates to
the Development Plan (other than the Minimum Requirements);

 

(e)           review and comment on the regulatory strategy for Licensed
Products and/or Combination Products, including labeling strategy, and any
material modifications to either the regulatory strategy or the labeling
strategy;

 

(f)            review and comment on the marketing plans in their initial form
and as they may be supplemented, modified or updated;

 

(g)           ensure the exchange of relevant information and materials relating
to each activity undertaken or contemplated under this Agreement; and

 

(h)           such other responsibilities as may be assigned to the Joint
Steering Committee as mutually agreed upon by the Parties in writing from time
to time.

 

2.1.8      Alliance Managers.  Promptly after the Effective Date, each Party
shall appoint one or two individuals to act as that Party’s primary points of
contact between the Parties for matters relating to the Collaboration (the
“Alliance Managers”).  Each Alliance Manager who

 

16

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

is not otherwise a member of the JSC shall be permitted to attend meetings of
the JSC.  The Alliance Managers shall be the primary point of contact for the
Parties regarding the activities contemplated by this Agreement and shall
facilitate all such activities hereunder.  Each Party may change its designated
Alliance Manager(s) from time to time upon written notice to the other Party. 
Any Alliance Manager may designate a substitute to temporarily perform the
functions of that Alliance Manager by written notice to the other Party.

 

2.2          Reports; Inspection.  Each Party shall maintain, and shall cause
its Outside Contractors to maintain, accurate and reasonably complete records of
all Research Work and all Development Work, as consistent with the
responsibilities of such Party under this Agreement, and all results of any
Clinical Trials, Pre-Clinical Testing, IND-Enabling Studies, and other
investigations conducted under this Agreement by or on behalf of such Party, its
Affiliates, and Outside Contractors, as applicable.

 

2.3          Alios’ Membership on the JSC and Joint Operational Teams.  The JSC
will dissolve upon the expiration of the Term.  Alios’ membership on the JSC and
any Joint Operational Team shall be at its sole discretion, as a matter of right
and not obligation, for the sole purpose of participation in governance,
decision-making, and information exchange with respect to activities within the
jurisdiction of the JSC or Joint Operational Team, as the case may be.  At any
time prior to the dissolution of the JSC, Alios shall have the right to withdraw
from membership in the JSC or any Joint Operational Team upon [***]’ prior
written notice to Vertex, which notice shall be effective as to the JSC or Joint
Operational Team, as the case may be, upon the expiration of such [***] period. 
Following the issuance of such notice, (a) Alios’ membership in the JSC or Joint
Operational Team, as the case may be, shall be terminated and (b) Alios shall
have the right to continue to receive the information it would otherwise be
entitled to receive under this Agreement.  If, at any time, following issuance
of such written notice Alios wishes to resume participation in the JSC or any
Joint Operational Team, Alios shall notify Vertex in writing and, thereafter,
Alios’ representatives to the JSC or such Joint Operational Team, as the case
may be, will be entitled to attend any subsequent meeting and participate in the
activities of, and decision-making by, the JSC or such Joint Operational Team as
provided in this ARTICLE 2 (Overview And Management of the Collaboration) as if
a withdrawal notice had not been issued by Alios pursuant to this Section 2.3
(Alios’ Membership on the JSC and Joint Operational Teams).  If the JSC is
dissolved, then any data and information that otherwise would have been provided
to the JSC shall be provided by each Party directly to the other Party.

 

2.4          Diligence.  Vertex shall use Reasonable Commercial Efforts: (a) to
advance Licensed Products through completion of Phase 2a Clinical Trials in
accordance with the Development Plan; and (b) to conduct the Research Work to be
performed by Vertex under the Research Plan (if any) and (c) to conduct the
Development Work under the Development Plan; provided, however, that after
completion of Phase 2a Clinical Trials, Vertex shall have no obligation to use
Reasonable Commercial Efforts to Develop any Licensed Compound that is not
incorporated into a Selected Regimen.

 

17

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 3
RESEARCH PROGRAM

 

3.1          Term of the Research Program.  Alios shall conduct the Research
Work under the research program (the “Research Program”) as provided by the
Research Plan during the Research Term.  Upon completion of the activities under
the Research Plan, Alios may [***].  Throughout the period during which research
is conducted hereunder during the Research Term, Alios shall prepare and
maintain an inventory list of all compounds that satisfy the Selection Criteria,
as set forth in Section 3.2 (Selection of Selected Back-up Compounds and
Selected Follow-on Compounds), and shall provide such list to the JSC.  Such
inventory list will be deemed complete at the end of the Research Term.

 

3.2          Selection of Selected Back-Up Compounds and Selected Follow-on
Compounds.  Within [***] after the Effective Date, the Parties shall agree upon
the criteria (the “Selection Criteria”) for the selection of Back-up Compounds
and Follow-on Compounds synthesized and screened by Alios during the Research
Term to be Selected Back-Up Compounds and Selected Follow-on Compounds,
respectively, and shall amend the Research Plan to incorporate the Selection
Criteria.  Alios shall promptly notify Vertex in writing each time it
synthesizes and screens a compound during the Research Term that meets the
Selection Criteria, and shall provide additional information to Vertex about
such compound, including the chemical structure of such compound and all data
related to screening of such compound, as is requested by Vertex to allow for
further evaluation of the compound by Vertex.  [***].

 

3.3          [***].

 

ARTICLE 4
DEVELOPMENT AND REGULATORY

 

4.1          Scope of Development.  In accordance with the terms and conditions
set forth below, the Development Work for any Licensed Compound, Licensed
Product and/or Combination Product will be conducted solely in the HCV Field by
or on behalf of the Parties pursuant to the Development Plan (the “Development
Program”).  At Vertex’s cost as provided in Section 7.2 (Vertex’s Cost and
Reimbursement Obligations), the Parties intend that [***] will be responsible
for (a) [***].  [***] shall be primarily responsible for all other evaluation
and Development of Licensed Products and Combination Products as set forth in
the Development Plan, provided, however, that Vertex shall have no obligation to
conduct further Development of any Licensed Compound that has experienced a
Technical Failure subject to the last sentence of Section 1.90 (Technical
Failure).  All Development by the Parties, or either of them, of any and all
Licensed Compounds, Licensed Products and/or Combination Products for any
indication in the HCV Field, until the filing of an NDA for each such Licensed
Product or Combination Product, will be subject to the oversight of the JSC as
provided in Section 2.l.4 (Joint Steering Committee) and elsewhere in this
Agreement and shall be conducted solely as provided under this Agreement.

 

4.2          IND Filings.  Promptly after completion [***].

 

18

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

4.3          Transition Plan.  On the Effective Date, Alios shall provide to
Vertex all data and information in its possession pertaining to the Lead
Compounds, including information available on the Effective Date that would be
covered by the Transition Plan.  The JSC shall develop a plan to transition from
Alios to Vertex, as such information is generated but, no less frequently than
quarterly, all data and information about all material aspects of Development
Work with respect to Licensed Compounds (the “Transition Plan”).  The Transition
Plan will include with respect to each such Licensed Compound the transfer of
(a) any IND as filed and as amended, (b) any studies or data included in such
IND or IND amendment, (c) all correspondence with the FDA or applicable
Regulatory Authorities, (d) details of all on-going studies, (e) any Phase 1
Clinical Trial data, and (f) API and drug product, if available.

 

4.4          Use of Information.  Any information contained in reports made
pursuant to this ARTICLE 4 (Development and Regulatory) or otherwise
communicated between the Parties will be subject to the confidentiality
provisions of ARTICLE 10  (Confidentiality).

 

4.5          Approval Applications and Regulatory Approvals.

 

4.5.1     Responsible Party.  Except as otherwise set forth in this Agreement,
Vertex at its sole cost and expense as provided in Section 7.2 (Vertex’s Cost
and Reimbursement Obligations), shall have sole authority to file in its name
all Approval Applications and have sole authority over all Approval Applications
and all communication with Regulatory Authorities; provided, however, that
Vertex shall provide Alios with copies of all material correspondence with FDA
and Regulatory Authorities in Major Market Countries in advance, where possible;
provided, further that Alios shall have the right to comment in a timely fashion
on any such Approval Applications or communication with Regulatory Authorities,
which comments Vertex shall reasonably consider.

 

4.5.2     Clinical Trials.  Subject to the terms of this Agreement and the
Development Plan, the Party conducting a Clinical Trial shall have sole
authority to assemble all regulatory filings required to conduct such Clinical
Trial with any Licensed Product or Combination Product Developed or to be
Developed under the Development Plan.

 

4.5.3     Manufacturing Approval.  Vertex shall have sole authority to obtain
and maintain Regulatory Approval to Manufacture Licensed Products and
Combination Products.  Vertex will promptly send to Alios copies of each
Regulatory Approval of any Licensed Product or Combination Product (including
English translations thereof, if Vertex has in its possession such an English
translation) and any material related correspondence with any Governmental
Authority in Major Market Countries relating to the Manufacture of any Licensed
Products or Combination Products.

 

4.5.4     Marketing Approval.  Vertex shall have sole authority to obtain and
maintain Regulatory Approval to Commercialize Licensed Products and Combination
Products in the Major Market Countries and any other country where Vertex
determines to Commercialize Licensed Products and/or Combination Products. 
Vertex will promptly send to Alios copies of all Regulatory Approvals of any
Licensed Product or Combination Product (including English translations thereof,
if Vertex has in its possession such an English translation) and any material

 

19

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

related correspondence with any Governmental Authority in Major Market Countries
relating to the marketing of any Licensed Products or Combination Products.

 

4.5.5     Filing of Regulatory Reports.  Vertex shall have sole authority to
file all reports required to be filed by it under Applicable Laws in order to
maintain any Regulatory Approvals granted to Vertex or its Affiliates or
licensees for marketing and sale of any and all Licensed Products or Combination
Products developed under this Agreement, including adverse drug experience
reports.  Notwithstanding the foregoing, to the extent Alios has or receives any
information regarding any adverse drug experience that may be related to the use
of any Licensed Product or Combination Product, Alios shall promptly provide
Vertex with all such information in accordance with Alios’ obligations under
Applicable Laws.

 

4.6          Selected Regimen.  After receipt and analysis of data [***], Vertex
shall have [***] to (a) select one or more combinations of active
pharmaceuticals, with each combination containing at least one Licensed
Compound, on the basis of the criteria set forth in the Development Plan or as
otherwise agreed by the Parties, (each, a “Selected Regimen”), for further
Development or (b) shall terminate this Agreement in accordance with
Section 13.2.1 (Termination at Will).  [***].

 

4.7          Reporting Adverse Events.

 

4.7.1      Report.  Each Party shall, throughout the Term, inform the other
Party about serious and unexpected related adverse events (IND safety reports in
the United States, expedited safety reports elsewhere) with respect to the use
of Licensed Products or Combination Products in activities conducted by that
Party.  The Parties agree to handle data and information about serious adverse
events occurring or having occurred in connection with the use of any Licensed
Product or Combination Product according to the Applicable Laws.  Alios shall be
solely responsible for reporting serious adverse drug experiences to the
Governmental Authorities during [***].  Vertex shall be solely responsible for
signal detection activities and reporting serious adverse drug experiences to
the Governmental Authorities thereafter. After completion of [***], Vertex will
provide Alios with a copy of the IND Annual report and the EU Annual Safety
Report (as well as other foreign equivalents, if applicable).  Alios may
participate as observers in the Vertex Disease Area Safety Team (DST) for the
Development Program as a means to maintain current information regarding the
safety of the Licensed Compounds.

 

4.7.2     Clinical Safety Database.  Serious adverse events related to the use
of Licensed Products during [***] shall be entered into a database selected and
under the oversight and control of [***]; thereafter serious adverse events
related to the use of Licensed Products or Combination Products in the Territory
shall be entered in a single database, centralized, held and owned by [***]. 
Upon the completion of the [***] shall transfer to [***] all the historical
clinical safety data and the global safety database promptly upon [***]
request.  Upon completion of the transfer of such historical clinical safety
data, [***] shall thereafter be responsible for safety reporting for each
Licensed Product and Combination Product.

 

4.7.3     Safety Data Exchange.  The data referenced in Section 4.7.1 (Report)
and Section 4.7.2 (Clinical Safety Database) shall be exchanged and transferred
between the Parties through a mechanism or agreement to be determined by the
Parties within [***] after the Effective Date and in no event any later than
[***].

 

20

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 5
COMMERCIALIZATION

 

5.1          Scope of Commercialization.  Subject to the terms and conditions of
this Agreement, Vertex shall be responsible for the establishment, control and
implementation of the strategy, plans and budgets for Commercialization of the
Selected Regimen in the Field.  Under all circumstances, Vertex shall record all
sales in the Territory.

 

5.2          Commercial Diligence.  Upon obtaining all necessary Regulatory
Approvals, Vertex shall use Reasonable Commercial Efforts to Commercialize the
Selected Regimen in the Major Market Countries; provided that Vertex shall not
be required to conduct any Phase 4 Clinical Trials.

 

5.3          Commercialization Reports.  After submission of an NDA for a
Licensed Product or Combination Product, on at least a Calendar Year basis, or
as otherwise requested by the JSC, Vertex shall provide the JSC with a written
summary of Vertex’s planned and completed Commercialization activities with
respect to such Licensed Product or Combination Product in the Field and the
Territory, covering subject matter at a level of detail sufficient to enable
Alios to determine Vertex’s compliance with its diligence obligations in
Section 5.2 (Commercial Diligence).

 

ARTICLE 6
MANUFACTURE AND SUPPLY

 

6.1          Manufacture and Supply of Pre-Clinical and Clinical Materials.

 

6.1.1      Alios Obligations.  Subject to Section 7.2.3 (Manufacturing Costs),
Alios shall Manufacture or have Manufactured, and supply Licensed Compounds
and/or Licensed Products for [***] that it is responsible to conduct under the
Research Program and in the Development Program (and, at Vertex’s request, for
[***]).

 

6.1.2      Vertex Obligations.  Vertex shall Manufacture, or have Manufactured,
at its cost and expense as provided under Section 7.2.2 (Development Program),
all quantities of Licensed Compounds, Licensed Products or Combination Products
required for Clinical Trials other than [***].

 

6.2          Commercial Supply of Licensed Products and Combination Products. 
Vertex shall be responsible for Manufacture of all Licensed Products and
Combination Products for commercial sale in the Territory at its sole cost and
expense, in conformance with the specifications set forth in the respective
applications for Regulatory Approval and any amendments or supplements thereto,
and any substitutes.

 

6.3          Technology Transfer.  Promptly after the Effective Date, Alios
shall deliver to Vertex: [***].  If Vertex desires additional technical
assistance, then Alios shall provide such assistance and Vertex shall compensate
Alios [***].

 

21

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 7 
FINANCIAL TERMS

 

7.1          Initial Payment.  In consideration of the license rights granted by
Alios to Vertex pursuant to this Agreement and as reimbursement for previously
incurred research activities, Vertex shall pay to Alios a non-refundable,
non-creditable payment of Sixty Million dollars (US$60,000,000) within [***]
Business Days after the Effective Date.

 

7.2          Payment of Costs related to Research and Development Programs

 

7.2.1      Research Program.  In consideration of Alios’ performance of Research
Work, Vertex shall make the Research Payment to Alios within [***] (with the
first such payment pro-rated for the portion of the [***] in which Alios is
performing research services hereunder).  Alios shall be solely responsible for
all of its costs related to its performance of the Research Work.

 

7.2.2      Development Program.  Each Party shall be responsible for its costs
in Developing Licensed Compounds, provided, however, that Vertex shall reimburse
Alios for all such reasonable Third-Party costs incurred by Alios and for Alios’
internal costs calculated on the basis of the Alios FTE Rate.

 

7.2.3      Manufacturing Costs.  Vertex shall pay Alios’ actual cost of
Manufacture for API and Licensed Product supplied by Alios.

 

7.2.4      Payments and Invoicing.  Alios shall invoice Vertex [***]
(Development Program) and Section 7.2.3 (Manufacturing Costs).  Each such
invoice shall include [***] after receipt.

 

7.3          Research Milestone Payments.  Vertex shall make research milestone
payments to Alios based on achievement of research milestones set forth below. 
Except as provided below, Vertex shall pay the amounts set forth below within
[***] after first achievement of [***], as applicable.  Each [***] by Vertex to
Alios hereunder shall be non-creditable and non-refundable.  After payment of
the [***], there shall be no further milestones payable by Vertex upon [***].

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

7.4          Development Milestone Payments.

 

7.4.1      Vertex shall make Development milestone payments to Alios based on
achievement of Development milestones as set forth in the table below.  Vertex
shall pay each [***].   The remainder of this page is intentionally left blank.

 

22

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

23

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

7.4.2      Each Development milestone payment will be paid only once for the
first achievement of the corresponding milestone.  [***].

 

7.4.3      [***].

 

7.5          Commercial Milestone Payments.

 

7.5.1      Vertex shall make commercial milestone payments to Alios based on
achievement of [***] as set forth below.  Except as provided below, Vertex shall
pay the amounts set forth below within [***] after [***].  Each commercial
milestone payment by Vertex to Alios hereunder shall be paid only once as
indicated in the table below, and shall be non-creditable and non-refundable. 
The commercial milestones are set forth in the table on the next page.  The
remainder of this page is intentionally left blank.

 

24

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

Total Commercial Milestone Payments

 

US$

750,000,000

 

 

7.5.2      [***]

 

7.6            Royalties.

 

7.6.1      Vertex shall pay the following incremental (non-cumulative) royalties
on annual Net Sales of Licensed Products or Combination Products as set forth
below (“Royalty(ies)”).  Such Royalties shall be payable on Net Sales on a
Licensed Product-by-Licensed Product or Combination Product-by-Combination
Product basis during the Royalty Term.  Each Royalty shall be payable only once
with respect to a particular Licensed Product or Combination Product.  The
royalty rates are set forth in the table on the next page.  The remainder of
this page is intentionally left blank.

 

25

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

7.6.2      The applicable Royalty Rates will be based on total Net Sales in the
Territory, and not any particular region or country. [***].

 

7.6.3      Royalty Adjustment for Third Party Patent Rights.

 

(a)           If the Development, Manufacture or Commercialization of a Licensed
Product or Combination Product by Vertex in the Territory in accordance with
this Agreement would infringe any Third Party patent right due to the Licensed
Compound component of such Licensed Product or Combination Product or Vertex
believes it necessary or desirable to obtain a license under such Third Party’s
patent rights to avoid any claims or litigation by a Third Party against Vertex
anywhere in the Territory concerning infringement with respect to the Licensed
Compound component of a Licensed Product or Combination Product, then [***].

 

(b)           If the license is necessary to avoid any claims or litigation by a
Third Party that a Licensed Compound component of such Licensed Product or
Combination Product infringes such Third Party’s intellectual property rights,
[***] under this Section 7.6.3(b)(ii) [***].

 

7.6.4             Royalty Adjustment for Unlicensed Competing Product.

 

(a)           If one or more Third Parties is, during the Term, (i) selling a
product containing a Licensed Compound without benefit of a sublicense from
Vertex in a given country for any Calendar Quarter during which royalties are
due under this Agreement, and (ii) such sales of such product in such country
for such Calendar Quarter are, in the aggregate (on a unit basis), greater than
[***] of the sales of the Licensed Product and/or Combination Product containing
such Licensed Compound being sold under this Agreement and such unlicensed
products in such country for such Calendar Quarter (calculated in accordance
with Section 7.6.4(b)), then the Royalties due to Alios under this Section 7.6.4
(Royalties) for any sales beginning in such Calendar Quarter and continuing into
the future shall be [***] from what they would otherwise have been according to
the Royalty then being paid under this Section 7.6 (Royalties).  If such Third
Party sales are greater than [***] of the sales of Licensed Product and/or
Combination Product containing such Licensed Compound, then such [***].  Such
[***] shall be first applied with respect to such country starting with sales in
the Calendar Quarter following the [***] where the sales of the such Third Party
product in such country exceed the applicable level noted above of the unit
sales volume of the applicable Licensed Product and/or Combination Product, and
shall expire on the day after [***].  For the avoidance of doubt, if the royalty
rate set forth in Section 7.6.1 has already been reduced pursuant to Section
7.6.5 (Royalty Adjustment in Countries with No Patent Protection), then the
royalty reduction set forth in Section 7.6.5 (Royalty Adjustment in Countries
with No Patent Protection) shall no longer apply and the royalty reduction set
forth in this Section 7.6.4(a) shall take precedence.

 

26

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(b)           The percentage of sales of the unlicensed product relative to all
sales of unlicensed products and Licensed Products and Combination Products
shall be based on [***], calculated using data [***], or if such data is not
available, another reliable data source that is mutually acceptable to Vertex
and Alios.

 

(c)           If sales of Licensed Products and/or Combination Products by a
Third Party in a given country are pursuant to a compulsory license granted or
ordered to be granted by a Governmental Authority, or if the Parties agree that
the granting of a license to a Third Party in view of the threat of a compulsory
license is warranted, then the Royalty payable by Vertex on Net Sales in such
country shall [***].  If Vertex or Alios receives any compensation from the
Third Party subject to such a license, then Vertex and Alios shall [***].

 

7.6.5      Royalty Adjustment in Countries with No Patent Protection.  In each
country in which there is no Valid Claim within the Alios Patent Rights or Joint
Patents covering the making, using, selling, offering for sale, or importation
or exportation of any given Licensed Product or Combination Product, the
Royalties due to Alios under this Section 7.6 (Royalties) shall [***] according
to the Royalty then being paid under this Section 7.6 (Royalties) for such
country.  Royalties payable under this Section 7.6.5 for such Licensed Products
and Combination Products shall be in consideration of the Alios Know-How and
other rights and items provided under this Agreement.

 

7.6.6      Royalty Payments and Reports.  Within [***] after the end of each
Calendar Quarter, Vertex shall make all Royalty payments payable to Alios under
this Agreement with respect to such Calendar Quarter by wire transfer of
immediately available funds to such United States bank account as will be
designated by Alios.  Along with such payments, Vertex shall simultaneously
provide a written report to Alios that summarizes: (a) the Net Sales in the
Territory during such Calendar Quarter by or on behalf of Vertex, its
Affiliates, and Sublicensees in the currency in which sales were made and in
United States dollars after the application of the exchange rate during the
reporting period, (b) the Royalties payable in United States dollars that have
accrued under this Agreement in respect of such Net Sales and the basis for
calculating those Royalties in sufficient detail to enable the calculation of
such Royalties due pursuant to this Section 7.6 (Royalties), (c) the exchange
rates and other methodology used under Section 7.8 (Currency) in converting into
United States dollars, from the currencies in which sales were made, (d)
disposition of Licensed Products or Combination Products other than pursuant to
sale for cash, and (e) withholding taxes, if any required by Applicable Laws to
be deducted in respect of such Royalties.

 

7.6.7      Records and Audit.  Each Party shall keep, and shall require its
Affiliates and Sublicensees to keep, full, true and accurate books of account
containing all particulars that may be necessary for the purpose of calculating
all payments under this Agreement.  Such books of accounts shall be kept at
their principal place of business.

 

(a)           Alios Right to Audit Vertex.   At the expense of Alios, Alios has
the right to engage an independent registered public accounting firm of
nationally recognized standing to perform, on behalf of Alios, an audit of such
books and records of Vertex and its Affiliates, and Sublicensees, that are
deemed necessary by such independent registered public accounting firm to report
on Net Sales of Licensed Products and Combination Products in the Territory for
the period

 

27

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

or periods requested by Alios and the correctness of any report or payments made
under this Agreement.

 

(b)           Vertex’s Right to Audit.  At the expense of Vertex, Vertex has the
right to engage an independent registered public accounting firm of nationally
recognized standing to perform, on behalf of Vertex, an audit of such books and
records of Alios and its Affiliates, that are deemed necessary to report on (i)
Research Work and Development costs and expenses incurred by Alios, including
FTE costs and Third Party and Outside Contractor costs, under the Research
Program and the Development program as described in ARTICLE 3 (Research Program)
and ARTICLE 4 (Development and Regulatory), and (ii) Manufacturing costs
incurred by Alios under ARTICLE 6 (Manufacture and Supply), for the period or
periods requested by Vertex and the correctness of any report or payments made
under this Agreement.

 

(c)           Audit Procedure.  Upon at least [***] Business Days’ prior written
notice from the auditing Party, such audit shall be conducted with respect to
the countries specifically requested by the auditing Party, during regular
business hours in such a manner as to not unnecessarily interfere with the
normal business activities of the Party being audited. Such audit shall not be
performed more frequently than [***] nor more frequently than [***].  All
information, data, documents and abstracts herein referred to shall be used only
for the purpose of verifying Royalty statements or costs and expenses incurred
and shall be treated as the Confidential Information of the Party being audited
subject to the obligations of this Agreement and need neither be retained more
than [***] after completion of an audit hereof, if an audit has been requested;
nor more than [***] from the end of the Calendar Year to which each shall
pertain; nor more than [***] after the date of expiration or termination of this
Agreement.  Audit results and findings shall be made without interpretation of
contractual language and shared by Vertex and Alios and the accounting firm
shall disclose to the auditing Party only whether the royalty reports or expense
reports, as applicable, are correct or incorrect and the specific details
concerning any discrepancies.  If the audit reveals an overpayment, then the
auditing Party shall reimburse the Party being audited for the amount of the
overpayment within [***].  If the audit reveals an underpayment, then the Party
being audited shall make up such underpayment within [***].  Upon expiration of
[***] following the end of any Calendar Year, the calculation of Royalties
payable or costs and expenses with respect to such Calendar Year shall be
binding and conclusive upon the Parties, and the Party obligated to make such
royalty payments or the Party receiving reimbursement of costs and expenses
hereunder, its Affiliates and Sublicensees shall be released from any liability
or accountability with respect to such payments for such Calendar Year.  The
auditing Party shall pay for any such audit, except that if (i) Vertex underpaid
payments by more than [***] during the period in question as per the audit or
(ii) Alios overstated its costs and expenses by more than [***] during the
period in question as per the audit, such audited Party shall pay the reasonable
costs of the audit.

 

7.7          Taxes and Withholding.  All payments under this Agreement will be
made without any deduction or withholding for or on account of any tax unless
such deduction or withholding is required by Applicable Laws.  If the paying
Party is so required to deduct or withhold, such Party will (a) promptly notify
the other Party of such requirement, (b) pay to the relevant authorities the
full amount required to be deducted or withheld promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such amount has been assessed against

 

28

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

the other Party, (c) promptly forward to the other Party an official receipt (or
certified copy) or other documentation reasonably acceptable to the other Party
evidencing such payment to such authorities.

 

7.8          Currency.  All amounts payable and calculations made hereunder
shall be in United States dollars regardless of the country(ies) in which sales
are made.  Net Sales and any other amounts related to the calculation of any
amounts payable hereunder which are not recorded in United States dollars shall
be translated into United States dollars using Vertex’s then-current standard
exchange rate methodology, fairly applied, for the translation of foreign
currency into United States dollars as employed an a consistent basis throughout
Vertex’s operations and consistent with GAAP.

 

7.9          Payments; Late Payments.  Each Party shall make all payments due
the other Party under this Agreement by wire transfer of immediately available
funds to such account as is designated by the receiving Party from time to time
to the other Party in writing in accordance with the provisions of Section 15.5
(Notices).  If any sum due and payable under this Agreement shall not have been
paid on or before the applicable due date, [***] shall accrue on the unpaid
amount at the rate of [***] or, if less, the maximum rate permitted under
Applicable Laws, from the payment due date until the actual date of payment
without prejudice to any other claim or remedy available to the non-paying
Party; provided, however, that no interest shall accrue on any portion of an
unpaid amount that is the subject of a good faith, legitimate dispute.  If any
such dispute is resolved against the paying Party, the date of resolution shall
be deemed to be [***] after the date that payment to the other Party originally
was due.

 

7.10  Vertex Information Rights.  Alios acknowledges that Vertex may, as a
result of the application of the terms of this Agreement, be required to prepare
and publicly file financial statements that consolidate the financial results of
both Parties.  Alios agrees to use good faith efforts to provide to Vertex any
and all financial information in Alios’ possession on such timetables and in
sufficient detail, in each case as reasonably requested by Vertex, to allow
Vertex to timely file any such financial statements, and Vertex shall reimburse
Alios for any and all costs and expenses incurred by Alios in connection
therewith, including any Third Party costs and expenses.

 

ARTICLE 8
LICENSES

 

8.1          Licenses.

 

8.1.1      License by Alios to Vertex.  Subject to the terms and conditions of
this Agreement, Alios hereby grants to Vertex an exclusive license (even as to
Alios except as set forth in Section 8.1.3 (Alios Retained Rights and Vertex
License to Alios)), under Alios Patent Rights, Alios’ rights in Joint IP and
Alios IP Improvements, in the Territory, with the right to grant sublicenses in
accordance with Section 8.1.2 (Right to Sublicense), (a) to make, have made,
use, have used, import and export Licensed Compounds, Licensed Products, and
Combination Products in the HCV Field for the performance of its research and
Development obligations under this Agreement and (b) to offer to sell, sell,
import, export, make, have made, use, and have used

 

29

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Licensed Products and Combination Products in the Field for the
Commercialization of Licensed Products and Combination Products during the
Term.  For the avoidance of doubt, the license set forth in clause (b) covers
activities related to expanded access programs, compassionate use sales and
named patient sales.

 

8.1.2      Right to Sublicense. Vertex shall have the right to grant sublicenses
under the license granted to it in Section 8.1.1 (License by Alios to Vertex),
provided that:

 

(a)           any such sublicense shall oblige the Sublicensee to comply with
all the terms of this Agreement (except those provisions which, by their clear
meaning, are not applicable to a Sublicensee) and that Vertex remains liable to
Alios for all material acts and omissions of any such Sublicensee;

 

(b)           if Vertex wishes to grant a sublicense to a Third Party of its
Development or Commercialization rights in any of the Major Market Countries,
Vertex shall provide written notice to Alios of any such proposed sublicense,
along with a summary of the principal non-financial terms of that sublicense
relating, among other things, to its scope, the proposed sublicensee’s duties
and representations, and indemnification, at least [***] prior to the execution
thereof, and shall obtain Alios’ consent to each such sublicense, such consent
not to be unreasonably withheld;

 

(c)           if Vertex wishes to grant a sublicense to a Third Party of its
Development or Commercialization rights in any jurisdiction other than a Major
Market Country, Vertex shall not be obligated to seek Alios’ consent, but may
choose to request such consent, which consent shall not be unreasonably
withheld;

 

(d)           any such sublicense must refer to this Agreement and shall be
subordinate to and consistent with the terms and conditions of this Agreement,
and shall not limit (i) the ability of Vertex (individually or through the
activities of its Sublicensees) to fully perform all its obligations under this
Agreement or (ii) Alios’ rights under this Agreement;

 

(e)           Vertex will remain responsible for the performance of this
Agreement and the performance of its Sublicensees hereunder;

 

(f)            Vertex may grant to a Sublicensee the right to grant further
sublicenses of the same or lesser scope as its sublicense from Vertex (the other
party to such further sublicense also being a Sublicensee), provided that such
further sublicenses shall be in accordance with and subject to all of the terms
and conditions of this Section 8.1.2 (Right to Sublicenses) (i.e., such
Sublicensee shall be subject to this Section 8.1.2 (Right to Sublicenses) in the
same manner and to the same extent as Vertex);

 

(g)           any sublicenses granted by Vertex to sell Licensed Products and/or
Combination Products that are subject to Royalty payments under Section 7.6
(Royalties) must include an obligation for the Sublicensee to account for and
report its sales of Licensed Products and/or Combination Products on the same
basis as if such sales were Net Sales by Vertex.  Vertex shall remain
responsible to Alios for all Development and Commercialization milestones for
such

 

30

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Licensed Products and/or Combination Products under Section 7.4 (Development
Milestone Payments) and Section 7.5 (Commercial Milestone Payments) of this
Agreement; and

 

(h)           any sublicenses of Vertex’s rights under this Agreement for which
Vertex does not obtain consent from Alios must provide that Alios may, upon
expiration or early termination (except for termination by Vertex under Section
13.3 (Termination for Cause) or under Section 13.4 (Termination for Insolvency))
of this Agreement, terminate such sublicense on [***] written notice from Alios,
and a copy of any such sublicense shall be provided by Vertex to Alios within
[***] of execution of such sublicense.  Subject to Alios’ right to request
Vertex to assign sublicenses under Section 13.9.2 (Post Termination Technology
Transfer), Alios further agrees to negotiate with any Sublicensee upon request
of such Sublicensee either the assumption of applicable terms of such sublicense
or the execution of a new sublicense with such Sublicensee, but any such
assumption or new sublicense will be in Alios’ sole discretion.

 

8.1.3      Alios Retained Rights and Vertex License to Alios. Notwithstanding
the foregoing, Alios shall retain rights under the Alios IP and Alios’ rights in
Joint IP to the extent (a) necessary or useful to discharge its obligations and
exercise its rights under this Agreement and (b) outside the field restrictions
set forth in Section 8.1.1 (License by Alios to Vertex).  Subject to the terms
of this Agreement, Vertex hereby grants to Alios a non-exclusive research
license, under Patent Rights and Know-How Controlled by Vertex, to the extent
necessary to permit Alios to perform its research and Development obligations
under this Agreement.

 

8.1.4      No Other Rights and Retained Rights.  This Agreement confers no
right, license or interest by implication, estoppel, or otherwise under any
Patent Rights, Know-How or other intellectual property rights of either Party
except as expressly set forth in this ARTICLE 8 (Licenses) and elsewhere in this
Agreement.  Each Party hereby expressly retains and reserves all rights and
interests with respect to patents, patent applications, know-how or other
intellectual property rights not expressly granted to the other Party hereunder.
For the avoidance of doubt, Alios grants no rights to Vertex to any compounds
that are not Licensed Compounds.  Subject to the terms and conditions of this
Agreement, Alios shall retain and reserve all rights and interests to Alios
Compounds that are not Licensed Compounds.

 

ARTICLE 9
INTELLECTUAL PROPERTY

 

9.1          Ownership of Intellectual Property.

 

9.1.1      Alios IP.  As between the Parties, subject only to the licenses and
covenants set forth in ARTICLE 8 (Licenses), Alios shall retain and own all
right, title and interest in and to the Alios IP.

 

9.1.2      Vertex IP.  As between the Parties, subject only to the licenses and
covenants set forth in ARTICLE 8 (Licenses) and Vertex’s obligation to assign
certain rights under Section 9.1.4 (Assigned Rights), Vertex shall retain and
own all right, title and interest in and to the Vertex IP.

 

31

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

9.1.3      Joint IP and Joint Patents.  Subject to Section 9.1.4 (Assigned
Rights), the Parties shall jointly own any Joint IP.

 

9.1.4      [***].

 

9.1.5      Inventorship.  Inventorship of inventions shall be determined in
accordance with rules and guidelines regarding inventorship as established under
United States patent law.

 

9.2          Prosecution and Maintenance of Patent Rights; Abandonment.

 

9.2.1      Responsibility.  Each of Alios and Vertex, or each Party’s designee,
shall have the responsibility to diligently file, prosecute and maintain the
Alios Patent Rights, as to Alios, and the Vertex Patent Rights, as to Vertex,
and shall bear all Patent Costs associated therewith.  Subject to Section 9.1.4
(Assigned Rights), each Party shall provide to the other Party an opportunity to
review and comment on the nature and text of new or pending applications for
such Patent Rights claiming a Licensed Compound, Licensed Product or Combination
Product, or its use or Manufacture, in the Territory.  Each Party agrees to keep
the other Party informed of the course of patent prosecution or other
proceedings relating to such Patent Rights to the extent known by each Party.

 

9.2.2      Abandonment, Opt-In Rights.  If Alios elects, in any country, not to
file or not to continue to prosecute and thereby abandon an application for a
patent claiming a Licensed Compound, Licensed Product or Combination Product, or
their use or Manufacture, within the Alios Patent Rights, or any patent
application that was assigned to Alios pursuant to Section 9.1.4 (Assigned
Rights), or not to maintain and thereby abandon a patent claiming a Licensed
Compound or Licensed Product or Combination Product, or their use or
Manufacture, within the Alios Patent Rights, or patent that was assigned to
Alios pursuant to Section 9.1.4 (Assigned Rights), then Alios shall notify
Vertex not less than [***] before such relevant deadline, or, if such deadline
is within less than [***], then within a reasonable time period, and thereafter
Vertex shall have the right, but not the obligation, to pursue, at Vertex’s
expense and in Vertex’s sole discretion, prosecution of such patent application
or maintenance of such issued patent; provided, however, that (i) Vertex
provides Alios with copies of all documents proposed to be submitted to the
relevant Governmental Authority [***] prior to the proposed submission date and
(ii) with respect to any patent application or patent licensed to Alios by a
Third Party, Vertex shall only have a right to pursue prosecution or maintenance
to the extent permitted in any applicable agreement with such Third Party in
effect as of the Effective Date.

 

9.3          Prosecution and Maintenance of Joint Patents; Abandonment.  The
Parties agree to discuss in good faith and implement a mutually agreeable patent
strategy with respect to all Joint IP that may be patentable.  With respect to
all Joint IP for which the Parties agree patent protection should be sought, the
Parties shall cooperate in the preparation, filing and prosecution of Joint
Patents, and shall discuss and agree on the content and form of relevant patent
applications and any other relevant matters before such applications are made. 
Each Party shall consider in good faith any comments from the other regarding
steps to strengthen such Joint Patents.

 

32

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

9.3.1      Vertex as Lead Party.  Vertex shall be considered the lead Party as
further described in Section 9.3.3 (Joint Patents Prosecution and Costs) for
Joint Patents other than those described in Section 9.3.2 (Alios as Lead Party),
or as otherwise agreed to by the Parties.

 

9.3.2      Alios as Lead Party.  Alios shall be considered the lead Party as
further described in Section 9.3.3 (Joint Patents Prosecution and Costs) for
Joint Patents drawn to compositions, methods of making or methods of use of
Joint Compounds or as otherwise agreed to by the Parties.

 

9.3.3      Joint Patents Prosecution and Costs.  The lead Party as identified in
either Section 9.3.1 (Vertex as Lead Party) or 9.3.2 (Alios as Lead Party) shall
have the right to file, prosecute and maintain such Joint Patents in the
Territory, and the Parties shall bear all Patent Costs associated therewith
equally.  The lead Party shall take no significant steps relating to Joint
Patents without the prior approval of the other Party for so long as the other
Party is paying its share of the Patent Costs relating thereto.  In the event
that the lead Party elects not to prosecute a patent application on a particular
Joint IP, the other Party may do so at its sole discretion and expense, and all
rights in such Joint IP and any Joint Patent claiming such Joint IP shall be
assigned to the other Party.  Either Party may choose at any time not to
continue to pay any such Patent Costs with respect to a particular Joint Patent,
and shall thereafter assign all its rights in such Joint Patent to the Party
that pays all such Patent Costs.  Such assignment shall take place in a timely
manner to enable the non-assigning Party to meet any external requirement
concerning prosecution matters and paying Patent Costs.  If a Party elects, at
any time, not to participate in the preparation, filing and prosecution of any
patent application covering Joint IP, then such Party shall provide reasonable
assistance to the other Party, at the expense of such other Party, with respect
to any activities determined by such other Party as necessary to obtain patent
protection for such Joint IP.

 

9.3.4      Patent Term Extension.  The Parties shall use Reasonable Commercial
Efforts to obtain patent term extensions or supplemental protection certificates
or their equivalents in any country in the Territory where applicable to the
Alios Patent Rights and Joint Patents and shall cooperate with each other,
including providing necessary information, documents and assistance as the other
Party may reasonably request.

 

9.4          Interference, Opposition, Reexamination and Reissue.

 

9.4.1      Notice.  Each Party shall promptly inform the other Party upon
learning of any Third Party request for, or filing or declaration by the
relevant patent office, of any interference, opposition, or reexamination
proceeding relating to the Alios Patent Rights or Joint Patents.  Alios shall be
the lead Party on any such proceeding involving Alios Patent Rights or Joint
Patents.  Alios and Vertex shall thereafter consult and cooperate fully to
determine a course of action with respect to any such proceeding.  The parties
shall have the right to review and comment on any submission to be made in
connection with such proceeding.

 

9.4.2      Restriction.  Neither Party may initiate or request any interference,
opposition, reexamination or reissue proceeding relating to patent applications
or patents licensed to the other Party under this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld; provided, however, that [***].

 

33

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

9.4.3      Cooperation.  In connection with any interference, opposition,
reexamination or reissue proceeding relating to patent applications or patents
licensed to the other Party under this Agreement, Vertex and Alios shall
cooperate fully and shall provide each other with any information or assistance
that either Party may reasonable request.  The Parties shall keep each other
informed of developments in any such action or proceeding, including, to the
extent permissible by law, consultation on and approval of any settlement, the
status of any settlement negotiations and the terms of any offer related
thereto.

 

9.4.4      Costs.  [***] shall bear the expense of any interference, opposition,
reexamination, or reissue proceeding relating to its respective patent
applications or patents [***] under this Agreement.

 

9.5          Enforcement of Patent Rights.

 

9.5.1      Notice.  If any patent within the Alios Patent Rights is or might
reasonably be infringed by a Third Party [***], which product is competitive
with a Licensed Product or Combination Product (an “Infringement”), then the
Party to this Agreement first having knowledge of such Infringement shall
promptly notify the other Party in writing.  Such notice shall set forth the
facts of the Infringement in reasonable detail.

 

9.5.2      Enforcement of Alios Patent Rights or Joint Patent Rights.  Alios
shall have the first right, but not an obligation, at its expense to institute,
prosecute and control, using counsel of Alios’ choice, any action or proceeding
with respect to an Infringement of a patent within the Alios Patent Rights or
the Joint Patents, which, if continued, in either Party’s reasonable judgment
would be expected to materially affect the Manufacture, use or sale of a
Licensed Product or Combination Product; provided, however, that (a) prior to
initiating any such suit or proceeding, the Parties shall discuss the extent and
impact of the Infringement; (b) Alios shall promptly disclose to Vertex all
material information related to such action or proceeding; and (c) Alios shall
reasonably consider input from Vertex regarding the strategy for such action or
proceeding, including the decision to initiate legal action with respect to the
Infringement.  If Alios institutes any such action or proceeding, then Vertex
agrees to be joined as a party plaintiff if necessary for Alios to institute and
prosecute such action or proceeding, and to give Alios reasonable assistance and
authority to institute and prosecute such action or proceeding.  In addition, if
the patent alleged to be infringed is owned by a Third Party and Alios does not
have authority to require such Third Party to join as a party plaintiff, Alios
agrees to use Reasonable Commercial Efforts to cause such Third Party to agree
to be joined as a party plaintiff if helpful or necessary for the Parties to
prosecute an action or proceeding, and to give Alios reasonable assistance and
authority to institute and prosecute such action or proceeding.  No settlement
of any action or defense which restricts the scope or affects the enforceability
of a patent within the Alios Patent Rights may be entered into by Alios without
the prior written consent of Vertex, which shall not be unreasonably withheld or
delayed.  If Alios fails to institute and thereafter prosecute an action or
proceeding with respect to such an Infringement within a period of [***] after
the earlier of (i) the date of the Parties’ determination that such
infringement, in the Parties’ reasonable judgment, if continued, would affect
materially the Manufacture, use or sale of a Licensed Product or Combination
Product, or (ii) the date of Vertex’s request to institute such an action or
proceeding, then Vertex shall have the right, but not the obligation, to
institute and/or prosecute and control an action or proceeding in its name with
respect to such an Infringement by counsel of Vertex’s choice.  To the extent
required

 

34

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

by Applicable Laws, in the event that Vertex institutes any such action or
proceeding, Alios agrees to be joined as a party plaintiff if necessary for
Vertex to institute and prosecute such action or proceeding, and to give Vertex
reasonable assistance and authority to institute and prosecute such action or
proceeding.

 

9.5.3      Enforcement of Vertex Patent Rights.  Vertex shall have the first
right, but not an obligation, to institute, prosecute and control, using counsel
of Vertex’s choice, any action or proceeding with respect to an Infringement of
a patent within the Vertex Patent Rights, which, if continued, reasonably would
be expected to affect the Manufacture, use or sale of a Licensed Product or
Combination Product.  To the extent permitted by Applicable Laws where either
(a) Vertex has brought suit, or (b) the patent alleged infringed is owned by a
Third Party and Vertex is authorized to permit Alios to do so, Alios shall have
the right, at its own expense, to be represented in any such action or
proceeding by counsel of Alios’ choice.

 

9.5.4      Recoveries.  Unless otherwise required as a result of prior written
agreement, any damages or other monetary awards recovered in an action or
proceeding described in Section 9.5.2 (Enforcement of Alios Patent Rights) or
Section 9.5.3 (Enforcement of Vertex Patent Rights) shall be shared in order as
follows: [***].

 

9.5.5      Patent Marking.  Vertex shall, and shall require its Affiliates and
Sublicensees to, mark Licensed Products and Combination Products sold by or on
behalf of it hereunder with appropriate patent numbers or indicia to the extent
permitted by Applicable Laws, in those countries in which such markings or such
notices impact recoveries of damages or equitable remedies available with
respect to infringement of Alios Patent Rights or Joint Patents.

 

9.5.6      Notification of Patent Certification.  Vertex shall notify and
provide Alios with copies of any written assertions of alleged patent
invalidity, unenforceability or non-infringement of an Alios Patent Right or a
Joint Patent pursuant to a Paragraph IV patent certification by a Third Party
filing an Abbreviated New Drug Application under Section 505(j) of the FD&C Act,
an application under Section 505(b)(2) of the FD&C Act, or a similar patent
certification by a Third Party, and any foreign equivalent thereof.  Such
notification and copies shall be provided to Alios within [***] after Vertex
receives such certification.  In addition, upon request by Alios, Vertex shall
provide reasonable assistance and cooperation (including making available to
Alios documents possessed by Vertex that are reasonably required by Alios and
making available personnel for interviews and testimony) in any actions
reasonably undertaken by Alios in accordance with Section 9.5.2 (Enforcement of
Alios Patent Rights or Joint Patents) to contest any such patent certification.

 

9.6          Settlement with a Third Party.  Except as otherwise expressly
provided in Section 9.4 (Enforcement of Patents Rights), a Party may not settle
an action or proceeding against an infringer under Section 9.4 (Enforcement of
Patents Rights) above with respect to an Infringement without the written
consent of the other Party.  Such consent shall not be unreasonably withheld or
delayed, but may be withheld if such settlement would materially and adversely
affect the interest of such other Party.

 

9.7          Infringement of Third Party Rights.  This Section 9.7 (Infringement
of Third Party Rights) shall apply in the event that a Third Party alleges that
intellectual property rights

 

35

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

owned, held or otherwise controlled by such Third Party are being infringed or
have been infringed by Vertex or Alios in performing any activity which such
Party is required or permitted to perform under this Agreement.  If a Third
Party does not allege infringement, but the Parties agree that the development,
Manufacture, or Commercialization of a Licensed Product or Combination Product
in the Territory would infringe a Third Party patent right, then Section 7.6.3
(Royalty Adjustment for Third Party Patent Rights) will apply.

 

9.7.1      Defense by Vertex.  As between Vertex and Alios, Vertex shall have
the right but not the obligation to defend or, after consultation with Alios as
set forth in this Section 9.7.1 (Defense by Vertex), settle any legal action or
proceeding arising from an allegation by a Third Party that the Manufacture, use
or sale of a Licensed Product or Combination Product by Vertex or Alios
infringes a patent owned, held or otherwise controlled by such Third Party with
respect to any claim.  In addition, Vertex shall have the right to take
appropriate steps to initiate and pursue any challenge, opposition or other
similar actions or proceedings, including interference proceedings, relating to
a patent application or patent owned, held or otherwise controlled by a Third
Party with respect to any matter relating to Licensed Products or Combination
Products.  Vertex shall promptly disclose to Alios all material information
related to any action or proceeding and the Parties shall consult with each
other concerning strategy, approaches and the consequences of approaches to be
taken pursuant to this Section 9.7.1 (Defense by Vertex) by Vertex.  Vertex
shall not settle or otherwise finally resolve any legal action or proceeding
under this Section 9.7.1 (Defense by Vertex) without consulting with Alios.  If
such settlement or resolution involves injunctive or other equitable relief, as
opposed to merely a financial settlement, then Vertex shall obtain the written
consent of Alios, such consent not to be unreasonably withheld.  Alios shall
provide all reasonable assistance requested by Vertex in connection with any
such action or proceeding.  Any and all costs and expenses incurred by either
Party under this Section 9.7.1 (Defense by Vertex), as well as any damages or
settlement amounts that the Parties are ordered to or agree to pay, shall be
shared by the Parties at a rate of (a) [***] for infringement claims based
exclusively on the practice by Vertex of any right granted by Alios to Vertex
hereunder, (b) [***] for infringement claims based exclusively on the practice
by Alios of any right granted by Vertex to Alios hereunder, and (c) [***] for
all other claims.  Notwithstanding the above, if the resolution of such legal
action results in a royalty-bearing license by such Third Party to Vertex, then
Vertex shall have the right to adjust Royalty payments as set forth in Section
7.6.3 (Royalty Adjustment for Third Party Patent Rights).

 

The rights granted to Alios and Vertex, respectively, under this Section 9.7
(Infringement of Third Party Rights) to settle certain legal actions or
proceedings shall not create any right in Alios or Vertex to grant any right in
or to any Licensed Product or Combination Product, or any Patent Right or any
Know-How of the other Party, provided that this sentence shall not limit any
rights Alios or Vertex may possess independently of this Section 9.7
(Infringement of Third Party Rights).

 

9.8          Trademarks.

 

9.8.1      Ownership.  Vertex shall at its own expense select, register and
maintain the trademark(s) used by Vertex, its Affiliates and Sublicensees (the
“Vertex Trademarks”) in connection with Licensed Products or Combination
Products.  Alios shall have no rights in respect of Vertex Trademarks, except as
expressly provided in Section 13.9.1(d) (Licensed Product and

 

36

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Compound Rights Upon Early Termination).  For the avoidance of doubt, Vertex
shall have the sole and exclusive right to enforce its trademarks, as determined
by Vertex in its sole discretion, and to retain all recoveries.

 

9.8.2      Notice of Unauthorized Use.  Alios agrees to give Vertex prompt
written notice of any unlicensed use by Third Parties of Vertex Trademarks of
which Alios has knowledge.

 

9.9          Approval Applications and Regulatory Approvals.

 

9.9.1      Ownership.  Subject to the rights granted to or owned by Alios
hereunder, Vertex shall own all right, title and interest in all Approval
Applications necessary to obtain Regulatory Approvals required for marketing and
sale of Licensed Products or Combination Products or any other activity to be
engaged in by Vertex under this Agreement, together with any Regulatory Approval
obtained in connection therewith.  Such Approval Applications, together with any
Regulatory Approvals obtained in connection therewith, shall be filed in
Vertex’s name and owned by Vertex.

 

9.9.2      Orange Book and Related Listings.  To the extent required by or
permitted by Applicable Laws, Vertex will use Reasonable Commercial Efforts to
promptly, accurately and completely list, with the applicable Regulatory
Authorities during the Term, all applicable Alios Patent Rights or Joint Patents
for any Licensed Product or Combination Product that Vertex intends to, or has
begun to, Commercialize, and that have become the subject of an Approval
Application submitted to the FDA or their foreign equivalents, such listing to
include all so called “Orange Book” listings required under the Hatch-Waxman Act
and all so called “Patent Register” listings as required in Canada.  Prior to
such listings, the Parties will meet to evaluate, identify, and agree upon all
applicable Alios Patent Rights and Joint Patents to be listed.

 

9.9.3      Data Exclusivity.  With respect to data exclusivity periods provided
by Regulatory Approval under the FD&C Act or its foreign equivalents or periods
under national implementations of Article 9.1(a)(iii) of the Directive
2001/EC/83, any future laws or regulations covering similar subject matter, and
all international equivalents, Vertex shall use Reasonable Commercial Efforts
consistent with its obligations under Applicable Laws (including any applicable
consent order) to seek, maintain and enforce all such data exclusivity periods
available for Licensed Products or Combination Products.

 

ARTICLE 10
CONFIDENTIALITY

 

10.1        Confidentiality; Exceptions.  Except as otherwise provided in this
Agreement, the Parties agree that, during the Term and for the longer of (a)
[***] after disclosure and (b) [***] after the end of the Term, all non-public,
proprietary information and data, including invention disclosures, Know-How,
data, and scientific, clinical, regulatory, manufacturing, marketing,
commercial, technical and financial information or data, related to the Licensed
Compounds and the activities contemplated by this Agreement and including
non-public, proprietary information exchanged between the Parties pursuant to a
certain nondisclosure agreement entered into by the Parties dated February 15,
2011 (the “Confidentiality Agreement”) (collectively, “Confidential

 

37

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Information”), disclosed or submitted, either orally or in writing (including by
electronic means) or through observation, by one Party (the “Disclosing Party”)
to the other Party (the “Receiving Party”) hereunder shall be received and
maintained by the Receiving Party in confidence, shall not be used for any
purpose other than the purposes expressly permitted by this Agreement, and shall
not be disclosed to any Third Party (including in connection with any
publications, presentations or other disclosures) except as expressly permitted
by this Agreement.  Each Party will promptly notify the other upon discovery of
any unauthorized use or disclosure of the Confidential Information. 
Confidential Information belongs to and shall remain the property of the
Disclosing Party.  The provisions of this ARTICLE 10 (Confidentiality) shall not
apply to any information that can be shown by the Receiving Party:

 

10.1.1    To have been known to or in the possession of the Receiving Party
prior to the date of its actual receipt from the Disclosing Party without
breaching any provision of this Agreement or any other agreement between the
Parties or of any agreement between the Disclosing Party and a Third Party, by
such Third Party;

 

10.1.2    To be or to have become available to the public other than through any
act or omission of the Receiving Party in breach of this Agreement or any other
agreement between the Parties;

 

10.1.3    To have been disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party that had no obligation to the
Disclosing Party not to disclose such information to others; or

 

10.1.4    To have been subsequently independently developed by the Receiving
Party without use of the Confidential Information as demonstrated by competent
contemporaneous tangible records.

 

10.2        Authorized Disclosure.  Each Party may disclose the other Party’s
Confidential Information hereunder solely to the extent such disclosure is
reasonably necessary in connection with complying with Applicable Laws; provided
that in the event of any such disclosure of the Disclosing Party’s Confidential
Information by the Receiving Party, the Receiving Party will, except where
impracticable, give reasonable advance notice to the Disclosing Party of such
disclosure requirement (so that the Disclosing Party may seek a protective order
and or other appropriate remedy or waive compliance with the confidentiality
provisions of this ARTICLE 10 (Confidentiality)) and will use its Reasonable
Commercial Efforts to secure confidential treatment of such Confidential
Information required to be disclosed.  Confidential Information may be disclosed
by Alios to Third Parties bound by confidentiality and non-use restrictions at
least as restrictive as those set forth in this ARTICLE 10 (Confidentiality) to
the extent such Confidential Information (a) is disclosed to bona fide potential
or actual investors in or acquirers of Alios; or (b) is disclosed to attorneys,
bankers or other financial institutions in connection with obtaining loans,
financing, or other financial services; provided, in each case, that Alios shall
limit such disclosure of Confidential Information to information Alios
reasonably determines is material to such Third Party’s potential investment in,
acquisition of, loan to, financial arrangement with or other services to be
provided to, Alios.  Confidential Information may be disclosed by a Party to (i)
those of its and its Affiliates’ or its Sublicensees’ directors, officers,
employees, agents, consultants, Outside Contractors, and clinical investigators
that such Party reasonably determines have a need to know

 

38

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

such Confidential Information to achieve the purposes of this Agreement;
provided, however, that such Party shall ensure that its and its Affiliates’ or
Sublicensees’ directors, officers, employees, agents, consultants, Outside
Contractors, and clinical investigators to whom disclosure is to be made are
bound by confidentiality and non-use restrictions at least as restrictive as
those set forth in this ARTICLE 10 (Confidentiality), and (ii) to the extent
such disclosure is reasonably necessary in connection with submissions to any
Governmental Authority for the purposes of this Agreement or in filing or
prosecuting patent applications contemplated under this Agreement; provided that
in the event of any such disclosure of the Disclosing Party’s Confidential
Information by the Receiving Party, the Receiving Party will use its Reasonable
Commercial Efforts to secure confidential treatment of such Confidential
Information required to be disclosed.

 

10.3        Return of Confidential Information. Each Receiving Party shall keep
Confidential Information belonging to the Disclosing Party in appropriately
secure locations.  Upon expiration or termination of this Agreement, any and all
Confidential Information possessed in tangible form by a Receiving Party, its
Affiliates or Sublicensees, or its or any of their directors, officers,
employees, agents, consultants, Outside Contractors, and clinical investigators
and belonging to the Disclosing Party, shall, upon written request, be destroyed
to the extent practicable and not used or disclosed by the Receiving Party, its
Affiliates or Sublicensees, or any of their directors, officers, employees,
agents, consultants, Outside Contractors, and clinical investigators; provided,
however, that a Party may retain one (1) copy of any Confidential Information in
an appropriately secure location solely for use by its legal department to
ensure compliance with the confidentiality provisions of this Agreement.

 

10.4        Publications.  Alios and Vertex each acknowledge the other Party’s
interest in publishing the results of its scientific research in order to obtain
recognition within the scientific community and to advance the state of
scientific knowledge.  Authorship of any publication shall be determined based
on the accepted standards used in peer-reviewed, academic journals at the time
of the proposed publication.  Each Party also recognizes the mutual interest in
obtaining valid patent protection and in protecting business interests and trade
secret information.  Consequently, except for disclosures permitted pursuant to
Section 10.1 (Confidentiality; Exceptions) and Section 10.2 (Authorized
Disclosure), if either Party, its employees or consultants wishes to publish or
present to any Third Party, results of the Research Work, or the results of any
program to discover or develop Licensed Compounds, Licensed Products or
Combination Products, or any clinical data or clinical information about a
Licensed Compound, Licensed Product or Combination Product being Developed
pursuant to this Agreement, it shall deliver to the other Party a copy of the
proposed written publication or an outline of an oral disclosure as soon as
practicable prior to submission for publication or presentation.  The reviewing
Party shall notify the other Party promptly after of receipt of such proposed
publication whether such draft publication contains (i) Confidential Information
of the reviewing Party, or (ii) information that if published would have an
adverse effect on a patent application covering the subject matter of this
Agreement.  The reviewing Party shall have the right to (a) propose
modifications to the publication or presentation for patent reasons, trade
secret reasons, confidentiality reasons or business reasons and/or (b) request a
reasonable delay in publication or presentation in order to protect patentable
information.  If the reviewing Party requests a delay to protect patentable
information, the publishing Party shall delay submission or presentation for a
period not to exceed [***] to enable patent applications protecting each Party’s
rights in such information to be filed in accordance with the terms of this
Agreement.  Upon

 

39

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

expiration of such [***], the publishing Party shall be free to proceed with the
publication or presentation.  If the reviewing Party reasonably requests
modifications to the publication or presentation to prevent disclosure of
material trade secret or proprietary business information, the publishing Party
shall edit such publication to prevent the disclosure of such information prior
to submission of the publication or presentation.

 

Once approval for a publication or presentation has been granted, the Parties
shall be entitled to use the specific information contained in such publication
or presentation after the date of its publication or presentation without
seeking further approval.  General comments made by a Party relating to the
relationship between Vertex and Alios established by this Agreement, including,
for example, general comments made in response to inquiries at professional
meetings and other similar circumstances, are not intended to be restricted by
the provisions of this ARTICLE 10 (Confidentiality), provided such information
has been disclosed to the public previously or cleared for such disclosure by
the other Party.

 

10.5        Press Releases.

 

10.5.1    Alios and Vertex shall agree upon the timing and content of an initial
press release relating to this Agreement and the transactions contemplated
herein, which is attached as Exhibit C (Press Release) to this Agreement. 
Except to the extent already disclosed in that initial press release, no
disclosure of the subject matter of this Agreement or its terms may be made by
either Party, and no Party shall use the name, trademark, trade name or logo of
the other Party or its employees in any publicity, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by Applicable
Laws, regulations, or judicial order.  The Party desiring to make any such
public announcement shall provide the other Party with a written copy of the
proposed announcement in sufficient time prior to public release to allow such
other Party to comment upon such announcement, prior to public release.  Nothing
in this Section 10.5 (Press Releases) shall be deemed to restrict the disclosure
of any information, the content of which has been previously disclosed in a
press release.

 

10.5.2    In addition to the foregoing restrictions on public disclosure, if
either Party concludes that a copy of this Agreement must be filed with the
Securities and Exchange Commission, such Party shall provide the other Party
with a copy of this Agreement showing any sections as to which the Party
proposes to request confidential treatment, will provide the other Party with an
opportunity and a reasonable time period to comment on any such proposal and to
suggest additional portions of the Agreement for confidential treatment and will
take such Party’s reasonable comments into consideration before filing the
Agreement.  If the filing Party disagrees with the other Party’s additional
confidential treatment request, the Parties shall have an opportunity to discuss
such matter in good faith before the Agreement is filed.

 

ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1        Representations and Warranties of the Parties.  Each Party
represents and warrants to the other Party that:

 

40

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

11.1.1    Such Party is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its organization;

 

11.1.2    Such Party has the full corporate power and is duly authorized to
enter into, execute and deliver this Agreement, and to carry out and otherwise
perform its obligations hereunder;

 

11.1.3    This Agreement has been duly executed and delivered by, and is the
legal and valid obligation binding upon such Party and the entry into, the
execution and delivery of, and the carrying out and other performance of its
obligations under this Agreement by such Party (a) does not conflict with, or
contravene or constitute any default under, any agreement, instrument or
understanding, oral or written, to which it is a party, including its
certificate of incorporation or by-laws, and (b) does not violate Applicable Law
or any judgment, injunction, order or decree of any Governmental Authority
having jurisdiction over it;

 

11.1.4    No government authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
Applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements except
as may be required to obtain Hart-Scott-Rodino clearance or other clearances as
required by other Governmental Authorities;

 

11.1.5    All of its employees, officers, contractors, and consultants have
executed agreements requiring assignment to such Party of all right, title and
interest in and to their inventions and discoveries they have invented or
otherwise discovered or generated during the course of and as a result of their
association with such Party, whether or not patentable, if any, to such Party as
the sole owner thereof;

 

11.1.6    All of its employees, officers, contractors, and consultants have
executed agreements obligating each such employee, officer, contractor, and
consultant to maintain as confidential the Confidential Information of such
Party; and

 

11.1.7    Neither such Party, nor any of its employees, officers,
subcontractors, or consultants who have rendered or will render services
relating to the Back-up Compounds, Follow-on Compounds, Licensed Compounds,
Licensed Products or Combination Products:  (a) has ever been debarred or is
subject or debarment or convicted of a crime for which an entity or person could
be debarred by the FDA under 21 U.S.C. Section 335a (or subject to a similar
sanction of any other Governmental Authority) or (b) has ever been under
indictment for a crime for which a person or entity could be so debarred.

 

11.2        Representations, Warranties and Covenants of Alios.  Alios
represents, warrants and covenants to Vertex that:

 

11.2.1    There are not as of the Effective Date, nor have there been over the
five (5) year period immediately preceding the Effective Date, any claims,
lawsuits, arbitrations, legal or administrative or regulatory proceedings,
charges, complaints or investigations by any

 

41

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Governmental Authority (except for any Governmental Authority with authority
over the granting of patents and proceedings relating thereto) or other Third
Party threatened, commenced or pending against Alios or, to Alios’ knowledge,
its licensors relating to, and Alios has not received any notice of infringement
with respect to, the Alios IP;

 

11.2.2    As of the Effective Date, Alios has full right and authority to grant
the licenses and rights herein to Vertex and it has not granted any rights to
any Third Party under the Alios IP that are inconsistent with the rights granted
to Vertex under this Agreement;

 

11.2.3    As of the Effective Date, [***].  As of the Effective Date, Alios is
the sole owner of all Alios Patent Rights set forth on Schedule 1.7 (Alios
Patent Rights);

 

11.2.4    As of the Effective Date, [***];

 

11.2.5    In the course of performing Development Work related to any Licensed
Product, Alios shall not use any employee or consultant who has ever been
debarred or is the subject of debarment or convicted of a crime for which an
entity or person could be debarred (including by the FDA under 21 U.S.C. § 335a
(or subject to a similar sanction of any other Governmental Authority)).  Alios
shall notify Vertex promptly upon becoming aware that any of its employees or
consultants has been debarred or is the subject of debarment proceedings by any
Regulatory Authority;

 

11.2.6    Alios shall comply in all material respects with all Applicable Laws
in performing Development Work and Manufacturing Licensed Products under this
Agreement, including the statutes, regulations and written directives of the
FDA, the EMA and any Regulatory Authority having jurisdiction in the Territory,
the FD&C Act, the Prescription Drug Marketing Act, the Federal Health Care
Programs Anti-Kickback Law, 42 U.S.C. § 1320a-7b(b), the statutes, regulations
and written directives of Medicare, Medicaid and all other health care programs,
as defined in 42 U.S.C. § 1320a-7b(f), and the Foreign Corrupt Practices Act of
1977, each as may be amended from time to time;

 

11.2.7    Alios shall not knowingly infringe the intellectual property rights of
any Third Party in connection with its activities pursuant to this Agreement;

 

11.2.8    All of Alios’ employees, officers, contractors, and consultants
involved in Development of the Licensed Compounds and Licensed Products or who
are provided Confidential Information of Alios or Vertex shall be obligated to
assign to Alios all inventions relating to such Licensed Compounds and Licensed
Products and to maintain as confidential the Confidential Information of Alios
and Vertex;

 

11.2.9    As of the Effective Date, to Alios’ actual knowledge, the Lead
Compound clinical material required for the Phase 1 Clinical Trials that has
been Manufactured by Alios’ Outside Contractors is GMP-compliant;

 

11.2.10 [***]

 

11.2.11 [***].

 

42

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

11.3          Representations, Warranties and Covenants of Vertex.  Vertex
represents, warrants and covenants to Alios that:

 

11.3.1                           In the course of its Development of any
Licensed Product or Combination Product, Vertex shall not use any employee or
consultant who has ever been debarred or is the subject of debarment or
convicted of a crime for which an entity or person could be debarred (including
by the FDA under 21 U.S.C. § 335a (or subject to a similar sanction of any other
Governmental Authority)).  Vertex shall notify Alios promptly upon becoming
aware that any of its employees or consultants has been debarred or is the
subject of debarment proceedings by any Regulatory Authority;

 

11.3.2                           Vertex and its Affiliates shall comply in all
material respects with all Applicable Laws in the Development, Manufacture, and
Commercialization of Licensed Products or Combination Product performed under
this Agreement, including the statutes, regulations and written directives of
the FDA, the EMA and any Regulatory Authority having jurisdiction in the
Territory, the FD&C Act, the Prescription Drug Marketing Act, the Federal Health
Care Programs Anti-Kickback Law, 42 U.S.C. § 1320a-7b(b), the statutes,
regulations and written directives of Medicare, Medicaid and all other health
care programs, as defined in 42 U.S.C. § 1320a-7b(f), and the Foreign Corrupt
Practices Act of 1977, each as may be amended from time to time;

 

11.3.3                           Vertex shall not engage in any activities that
use the Alios IP in a manner that is outside the scope of the license rights
granted to Vertex under this Agreement;

 

11.3.4                           Vertex shall not knowingly infringe the
intellectual property rights of any Third Party in connection with its
activities pursuant to this Agreement; and

 

11.3.5                           All of Vertex’s employees, officers,
contractors, and consultants involved in development of the Licensed Compounds,
Licensed Products or Combination Products or provided Confidential Information
of Alios or Vertex shall be obligated to assign to Vertex all inventions
relating to such Licensed Compounds, Licensed Products and Combination Products
and to maintain as confidential the Confidential Information of Vertex and
Alios.

 

11.4          Disclaimer.  The Parties understand that the Licensed Compounds,
Licensed Products and Combination Products and all drugs and drug candidates
that may be evaluated in combination with Licensed Compounds, Licensed Products
and Combination Products pursuant to this Agreement are the subject of ongoing
clinical research and development and that neither Party can assure the safety
or usefulness of any Licensed Compound, Licensed Product and/or Combination
Product.  In addition, neither Party makes any warranties except as set forth in
this ARTICLE 11 (Representations, Warranties and Covenants) concerning the Alios
IP or the Vertex IP.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT.

 

43

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 12
INDEMNIFICATION, INSURANCE, LIMITATION OF LIABILITY

 

12.1          Indemnification by Vertex.  Except for any actions or liabilities
arising out of infringement of Third Party patent rights addressed by
Section 9.7.1 (Defense by Vertex), Vertex hereby agrees to save, defend, and
hold Alios, its Affiliates and their officers, directors, employees and agents
harmless from and against any and all Third Party claims or actions for losses,
damages, liabilities, costs and expenses, including reasonable attorneys’ fees
and expenses that arise in connection therewith, (collectively, “Losses”) to the
extent resulting from or arising out of (a) the research of any Licensed
Compound by Vertex, its Affiliates or Sublicensees or independent contractors;
(b) the Development or Manufacture of Licensed Compounds, Licensed Products and
Combination Products by Vertex, its Affiliates or Sublicensees or independent
contractors; (c) the storage of Licensed Compounds, Licensed Products,
Combination Products or the conversion of Licensed Products and Combination
Products from bulk to finished form by Vertex, its Affiliates or Sublicensees or
independent contractors; (d) the Commercialization of Licensed Products and
Combination Products by Vertex, its Affiliates or Sublicensees or independent
contractors (except in the cases of clauses (a) through (d) to the extent caused
by the negligence or willful misconduct of, or failure to comply with Applicable
Laws or material breach of this Agreement by, Alios or its Affiliates or Outside
Contractors (other than Vertex or an Affiliate of Vertex), and its or their
directors, officers, agents, employees, consultants or clinical investigators,
and except to the extent such Losses result from or arise out of any act or
omission for which Alios is found to have an indemnification obligation pursuant
to Section 12.2 (Indemnification by Alios) of this Agreement); (e) the
negligence or willful misconduct of Vertex or its Affiliates, licensees or
Sublicensees, and its or their directors, officers, agents, employees, or
consultants or clinical investigators in connection with Vertex’s exercise of
its rights and performance of its obligations under this Agreement; (f) the
material breach by Vertex of any representation, warranty, covenant or other
provision of this Agreement; or (g) any of Vertex’s activities under this
Agreement that infringe any patent owned or otherwise controlled by a Third
Party with respect to any component or portion of any Combination Product that
does not constitute a Licensed Compound.

 

12.2          Indemnification by Alios.  Except for any actions or liabilities
arising out of infringement of Third Party patent rights addressed by
Section 9.7.1 (Defense by Vertex), Alios hereby agrees to save, defend and hold
Vertex, its Affiliates and their officers, directors, employees and agents
harmless from and against any and all Losses to the extent resulting from or
arising out of (a) the research or Development of any Alios Compound by Alios or
its Affiliates or independent contractors under this Agreement;  (b) Alios’
Manufacture, use or storage of Alios Compounds, (except in cases of clauses
(a) and (b) to the extent caused by the negligence or willful misconduct of, or
failure to comply with Applicable Laws or material breach of terms of this
Agreement by, Vertex or its Affiliates, licensees or Sublicensees and its or
their directors, officers, agents, employees, consultants or clinical
investigators); (c) the negligence or willful misconduct of Alios, or its
Affiliates, and its or their directors, officers, agents, employees or
consultants in connection with Alios’ exercise of its rights and performance of
its obligations under this Agreement; or (d) the material breach by Alios of any
representation, warranty, covenant or other provision of this Agreement.

 

44

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

12.3          Indemnification Procedure.

 

12.3.1                              Each indemnified Party (the “Indemnitee”)
agrees to give the indemnifying Party (the “Indemnitor”) prompt written notice
of any Losses or discovery of fact upon which the Indemnitee intends to base a
request for indemnification.  Notwithstanding the foregoing, the failure to give
timely notice to the Indemnitor shall not release the Indemnitor from any
liability to the Indemnitee to the extent the Indemnitor is not prejudiced by
the delay in providing such notice.

 

12.3.2                              The Indemnitee shall furnish promptly to the
Indemnitor copies of all papers and official documents in the Indemnitee’s
possession or control that relate to any Losses; provided, however, that if the
Indemnitee defends or participates in the defense of any Losses, then the
Indemnitor shall also provide such papers and documents to the Indemnitee.  The
Indemnitee shall cooperate with the Indemnitor in providing witnesses and
records necessary in the defense against any Losses.

 

12.3.3                              The Indemnitor shall have the right, by
prompt notice to the Indemnitee, to assume direction and control of the defense
of any Third Party claim forming the basis of such Losses, with counsel
reasonably acceptable to the Indemnitee and at the sole cost of the Indemnitor,
so long as (a) the Indemnitor shall promptly notify the Indemnitee in writing
(but in no event more than [***] after the Indemnitor’s receipt of notice of the
claim) that the Indemnitor intends to indemnify the Indemnitee from and against
any Losses the Indemnitee may suffer arising out of the claim absent the
development of facts that give the Indemnitor the right to claim indemnification
from the Indemnitee and (b) the Indemnitor diligently pursues the defense of the
claim.

 

12.3.4                              If the Indemnitor assumes the defense of the
claim as provided in Section 12.3.3 (Indemnification Procedure) or
Section 12.3.5 (Indemnification Procedure), the Indemnitee may participate in
such defense with the Indemnitee’s own counsel, reasonably acceptable to
Indemnitor, who shall be retained, at the Indemnitee’s sole cost and expense;
provided, however, that neither the Indemnitee nor the Indemnitor shall consent
to the entry of any judgment or enter into any settlement with respect to the
claim without the prior written consent of the other Party, which consent shall
not be unreasonably withheld or delayed.  If the Indemnitee withholds consent in
respect of a judgment or settlement involving only the payment of money by the
Indemnitor and which would not involve any stipulation or admission of liability
or result in the Indemnitee becoming subject to injunctive relief or other
relief, the Indemnitor shall have the right, upon notice to the Indemnitee
within [***] after receipt of the Indemnitee’s written denial of consent, to pay
to the Indemnitee, or to a trust for its or the Third Party’s benefit, as shall
be established at trial or by settlement, the full amount of the Indemnitor’s
obligation under Section 12.1 (Indemnification by Vertex) or Section 12.2
(Indemnification by Alios), as applicable, with respect to such proposed
judgment or settlement, including all interest, costs or other charges relating
thereto, together with all attorneys’ fees and expenses incurred to such date
for which the Indemnitor is obligated under this Agreement, if any, at which
time the Indemnitor’s rights and obligations with respect to the claim shall
cease.

 

12.3.5                           If the Indemnitor does not so assume the
defense of such claim, the Indemnitee may conduct such defense with counsel of
the Indemnitee’s choice but may not settle such case without the written consent
of the Indemnitor, such consent not to be unreasonably

 

45

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

withheld or delayed.  In addition, the Indemnitor shall have the right to assume
control of the defense, at its own expense, at any time upon [***] prior notice
to the Indemnitee.

 

12.3.6                           Except as provided in Section 12.3.5
(Indemnification Procedure), the Indemnitor shall not be liable for any
settlement or other disposition of a Loss by the Indemnitee that is reached
without the written consent of the Indemnitor.

 

12.3.7                           Except as otherwise provided in this
Section 12.3 (Indemnification Procedure), the portion of costs and expenses,
including reasonable fees and expenses of counsel, incurred by any Indemnitee
under Section 12.3.5 (Indemnification Procedure) in connection with any claim
corresponding to the Indemnitor’s obligation under Section 12.1 (Indemnification
by Vertex) or Section 12.2 (Indemnification by Alios), as applicable, shall be
reimbursed on a [***] basis by the Indemnitor, for so long as the Indemnitee
controls the defense of the claim, without prejudice to the Indemnitor’s right
to contest the Indemnitee’s right to indemnification and subject to refund in
the event the Indemnitor is ultimately held not to be obligated to indemnify the
Indemnitee.

 

12.3.8                           Each Indemnitee will take and will procure that
its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnitor may reasonably require in order to mitigate any
Third Party Claims (or potential losses or damages) under this ARTICLE 12
(Indemnification, Insurance, Limitation of Liability).  Nothing in this
Agreement shall or shall be deemed to relieve any Party of any common law or
other duty to mitigate any losses incurred by it.

 

12.4          Insurance.

 

12.4.1                           Vertex Responsibilities.  For so long as Vertex
is conducting Clinical Trials using Licensed Products or Combination Products or
Manufacturing, marketing, promoting, distributing and selling Licensed Products
or Combination Products under this Agreement, Vertex shall either provide
reasonably satisfactory evidence to Alios of Vertex’s self-insurance or obtain
product liability insurance for the benefit of Vertex, covering such Licensed
Products or Combination Products under terms that are similar to that obtained
by Vertex for Vertex’s other similar marketed and sold products or compounds
being evaluated in Clinical Trials.

 

12.4.2                           Alios Responsibilities.  With respect to Alios
[***] under this Agreement, Alios shall obtain product liability insurance
according to industry standards for similar activities for the benefit of Alios.

 

46

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

12.5          Limitation of Liability.  EXCEPT FOR EACH PARTY’S INDEMNIFICATION
OBLIGATIONS HEREUNDER, ANY CLAIMS RELATED TO ONE PARTY’S INFRINGEMENT OF THE
OTHER PARTY’S INTELLECTUAL PROPERTY OUTSIDE OF THE RIGHTS AND LICENSES GRANTED
HEREUNDER, AND/OR ANY BREACH OF ARTICLE 10 (CONFIDENTIALITY), UNDER NO
CIRCUMSTANCES SHALL A PARTY HEREOF BE LIABLE TO THE OTHER PARTY HEREOF FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1          Term

 

13.1.1                              Expiration.  This Agreement shall commence
on the Effective Date and shall expire, on a country-by-country and Licensed
Product-by-Licensed Product or Combination-Product-by-Combination Product basis,
on the expiration of the Royalty Term under this Agreement (until the expiration
of the last such Royalty Term, the “Term”).  Notwithstanding any other provision
of this Agreement, on expiration of this Agreement in accordance with the
provisions of this Section 13.1.1 (Expiration), the licenses granted by Alios to
Vertex hereunder shall become fully paid and irrevocable in each country and as
to each Licensed Product or Combination Product, as the case may be.

 

13.1.2                              Notwithstanding the provisions of
Section 13.1.1 (Expiration), this Agreement may be terminated prior to
expiration (by early termination) in accordance with the terms and conditions of
this ARTICLE 13 (Term and Termination).

 

13.2          Termination at Will or for Technical Failure

 

13.2.1                              Termination at Will.  Vertex may terminate
this Agreement in its entirety in Vertex’s sole discretion, upon not less than
sixty (60) days’ prior written notice to Alios, at any time after completion of
the Phase 2a Clinical Trial in accordance with the Development Plan.

 

13.2.2                              Termination for Technical Failure.  Vertex
may terminate this Agreement at any time in Vertex’s sole discretion, upon not
less than thirty (30) days’ prior written notice to Alios, in its entirety, if
both Lead Compounds experience a Technical Failure and Vertex does not choose to
go forward with a Selected Back-up Compound (or if Vertex elects to go forward
with a Selected Back-up Compound for either Lead Compound and both Lead
Compounds have experienced a Technical Failure, the Selected Back-up Compound
later experiences a Technical Failure).

 

13.3          Termination for Cause.

 

13.3.1                              Termination for Material Breach.  If either
Party commits a material breach of this Agreement at any time, which breach is
not cured within [***] in the case of a breach consisting of an undisputed
non-payment of money, or [***] in the case of any other material

 

47

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

breach, after written notice from the non-breaching Party specifying the breach,
subject to Section 13.3.2 (Disagreement as to Material Breach, Tolling of Cure
Period), the non-breaching Party shall have the right to terminate this
Agreement by written notice to the breaching Party.  The Parties acknowledge and
agree that failure to exercise any right or option, or to take any action
expressly within the discretion of a Party shall not be deemed to be a material
breach hereunder.

 

13.3.2                           Disagreement as to Material Breach, Tolling of
Cure Period.  If the Parties reasonably and in good faith disagree as to whether
there has been a material breach of this Agreement, the Party that disputes that
there has been a material breach may contest the allegation in accordance with
Section 14.3 (Dispute Resolution) and the cure period shall be tolled until such
time as the dispute is resolved pursuant to Section 14.3 (Dispute Resolution). 
Any such termination of this Agreement under this Section 13.3 (Termination for
Cause) will become effective at the end of the cure period, unless the breaching
party has cured any such breach or default prior to expiration of such cure
period, or, if such breach is not susceptible to cure within the cure period,
then the non-breaching Party’s right to termination shall be suspended only if
and for so long as the breaching Party has provided to the non-breaching Party a
written plan that is reasonably calculated to effect a cure and such plan is
reasonably acceptable to the non-breaching Party, and the breaching Party
commits to making diligent good faith efforts to carry out and does carry out
such plan as provided to the non-breaching Party.  The right of either Party to
terminate this Agreement as provided in this Section 13.3 (Termination for
Cause), will not be affected in any way by such Party’s waiver or failure to
take action with respect to any previous default.  It is understood and
acknowledged that, during the pendency of such a dispute, all of the terms and
conditions of this Agreement shall remain in effect, and the Parties shall
continue to perform all of their respective obligations under this Agreement. 
Any payments that are made by one Party to the other Party pursuant to this
Agreement pending resolution of the dispute shall be promptly refunded if an
arbitrator determines pursuant to Section 14.3 (Dispute Resolution) that such
payments are to be refunded by one Party to the other Party.

 

13.4          Termination for Insolvency.  To the extent permitted by Applicable
Laws, either Party may terminate this Agreement upon written notice to the other
Party on or after the occurrence of any of the following events:  (a) the
appointment of a trustee, receiver or custodian for all or substantially all of
the property of the other Party, or for any lesser portion of such property, if
the result materially and adversely affects the ability of the other Party to
fulfill its obligations hereunder, which appointment is not dismissed [***],
(b) the determination by a court or tribunal of competent jurisdiction that the
other Party is insolvent such that a Party’s liabilities exceed the fair market
value of its assets, (c) the filing of a petition for relief in bankruptcy by
the other Party on its own behalf, or the filing of any such petition against
the other Party if the proceeding is not dismissed or withdrawn [***]
thereafter, (d) an assignment by the other Party for the benefit of creditors,
or (e) the dissolution or liquidation of the other Party.  All rights and
licenses granted under or pursuant to this Agreement by one Party to the other
Party are, and shall otherwise be deemed to be, for the purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code.  The Parties
agree that both Parties, as licensees of such rights and licenses, shall retain
and may fully exercise all of their rights and elections under the Bankruptcy
Code.

 

48

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

13.5          HSR Filing.  If Vertex reasonably determines that an HSR Filing is
required, each of Alios and Vertex shall, [***] after the Execution Date (or
such later time as may be agreed to in writing by the Parties) file with the
United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice any HSR Filing required of it under the HSR Act. 
The Parties shall cooperate with one another to the extent necessary in the
preparation  of any such HSR Filing.  Each Party shall be responsible for its
own costs, expenses, and filing fees associated with any HSR Filing; provided,
however, that Vertex shall be solely responsible for any fees (other than
penalties that may be incurred as a result of actions or omissions on the part
of Alios) required to be paid to any governmental agency in connection with
making any such HSR filing for acquisitions by Vertex hereunder.

 

13.5.1                              Termination Upon HSR Denial.  If the Parties
make an HSR Filing under Section 13.5 (HSR Filing) hereof, then this Agreement
shall terminate (a) at Vertex’s option, immediately upon notice to Alios, in the
event that the United States Federal Trade Commission or the United States
Department of Justice seeks a preliminary injunction under the HSR Act against
Alios and/or Vertex to enjoin the transactions contemplated by this Agreement;
(b) at the election of either Party, immediately upon notice to the other Party,
in the event that the United States Federal Trade Commission or the United
States Department of Justice obtains a preliminary injunction under the HSR Act
against Alios and/or Vertex to enjoin the transactions contemplated by this
Agreement; or (c) at the election of either Party, immediately upon notice to
the other Party, in the event that the HSR Clearance Date shall not have
occurred on or prior to one hundred eighty (180) days after the effective date
of the HSR Filing.  Notwithstanding the foregoing, this Section 13.5 shall not
apply in the event that Vertex reasonably determines that an HSR Filing is not
required.

 

13.6                  [***].

 

13.7                  [***].

 

13.8          Rights on Termination.

 

13.8.1                               Termination of Licenses.  If Vertex
terminates this Agreement under Section 13.2 (Termination at Will or for
Technical Failure), or if Alios terminates this Agreement under Section 13.3
(Termination for Cause), Section 13.4 (Termination for Insolvency) [***], all
rights and licenses granted to Vertex under this Agreement, other than the
license granted to Vertex in Section 9.1.4 (Assigned Rights), shall immediately
terminate and revert to Alios.  Thereafter, Vertex shall have no further right
or interest in, to or under any intellectual property Controlled by Alios
pursuant to this Agreement and, except as provided Section 13.9 (Licensed
Product and Compound Reversion and Commercial Development by Alios) with respect
to Alios’ rights under certain circumstances to obtain certain licenses from
Vertex, [***], Alios shall have no right or interest in, to or under, or with
respect to, any intellectual property of Vertex pursuant to this Agreement.  All
payment obligations, including license fees, milestone payments and Royalties,
of Vertex that have accrued as of the date of termination notice and that are
neither cancellable nor refundable, shall be immediately due and payable to
Alios.

 

13.8.2                               Survival of Licenses in Case of Certain
Vertex Terminations.  If Vertex terminates this Agreement pursuant to
Section 13.3 (Termination for Cause) or

 

49

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Section 13.4 (Termination for Insolvency), the licenses set forth in
Section 8.1.1 (License by Alios to Vertex) shall survive such termination,
subject to Vertex, should Vertex accept such right and license, of the grant of
such right and license to Vertex and subject to Vertex’s continuing Development
and Commercialization milestone payment and Royalty obligations under ARTICLE 7
(LICENSES) of this Agreement for the remainder of the Term as defined in
Section 13.1.1 (Expiration) without reference to the date of termination of this
Agreement pursuant to Section 13.3 (Termination for Cause) or Section 13.4
(Termination for Insolvency).

 

13.8.3                               Termination of Rights and Return of
Confidential Information.  Except as otherwise provided in this Section 13.8.3
(Termination of Rights and Return of Confidential Information) and except as
otherwise required to effect the other provisions of this ARTICLE 13 (Term and
Termination), in the event this Agreement is terminated for any reason,
(a) except as otherwise expressly provided in this Agreement, all rights and
obligations of the Parties under this Agreement shall terminate; (b) Vertex
shall surrender to Alios, or destroy and provide Alios with a certificate signed
by a Responsible Executive of Vertex attesting to the destruction of, all copies
of any Confidential Information provided by Alios hereunder; and (c) Alios shall
surrender to Vertex, or destroy and provide Vertex with a certificate signed by
a Responsible Executive of Alios attesting to the destruction of, all copies of
any Confidential Information provided by Vertex hereunder; provided, however,
that a Party may retain one (1) copy of any Confidential Information in an
appropriately secure location.

 

13.9          Licensed Product and Licensed Compound Reversion and Commercial
Development by Alios.

 

13.9.1                              Licensed Product and Compound Rights Upon
Early Termination.  If Alios terminates this Agreement  under Section 13.3
(Termination for Cause), Section 13.4 (Termination for Insolvency), [***] or if
Vertex terminates this Agreement under Section 13.2 (Termination at Will or for
Technical Failure), then, on the effective date of such termination all licenses
granted hereunder to Vertex, other than the license granted to Vertex in
Section 9.1.4 (Assigned Rights), shall terminate as of such termination date,
and Vertex shall and hereby does grant to Alios a nonexclusive, worldwide, fully
paid-up, royalty-free license under Vertex IP (with the right to sublicense
through multiple tiers or subcontract) solely to the extent necessary to
Develop, have Developed, Manufacture, have Manufactured, use, offer to sell,
sell or import Licensed Compounds and Licensed Products as of the effective date
of termination.

 

13.9.2                              Post Termination Technology Transfer.  If
Alios terminates this Agreement under Section 13.3 (Termination for Cause),
Section 13.4 (Termination for Insolvency), [***] or if Vertex terminates this
Agreement under Section 13.2 (Termination at Will or for Technical Failure),
then Vertex shall reasonably cooperate with Alios in order to enable Alios to
promptly assume the Development and/or Commercialization of all Licensed
Compounds and Licensed Products then being Commercialized or in Development by
Vertex in the Territory.  Such cooperation and assistance shall be provided in a
timely manner (having regard to the nature of the cooperation or assistance
requested) and shall include the following at no cost to Alios:

 

(a)                                  All filings with Regulatory Authorities
concerning Licensed Products shall be assigned or otherwise transferred to Alios
as soon as practicable and at Vertex’s

 

50

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

expense, and any reports required to be made to any Regulatory Authority
covering any periods prior to the effective date of termination of this
Agreement shall be prepared promptly and filed at Alios direction with the
appropriate Regulatory Authority or, at Alios’ discretion, made available to
Alios for filing by Alios.  Vertex shall also promptly deliver to Alios all
relevant data and information, and shall cooperate with Alios in notifying the
FDA, clinical investigators, and other Third Parties involved in the Development
of such Licensed Compounds and Licensed Products that such Development is now
being carried out by Alios or an Affiliate or Third Party designated by Alios
with the consent of Vertex.  Vertex shall and hereby does grant to Alios,
effective upon the date of termination, a right of reference to any and all
filings with Regulatory Authorities controlled by Vertex with respect to
Licensed Compounds and Licensed Products.  Within [***] of the effective date of
any such termination, Vertex shall transfer to Alios (or its nominee), to the
extent not previously provided, a copy of all data (including all raw data, data
and database structures, and all reports containing, summarizing, or analyzing
such data); information, documents, reports, and studies in its possession or
control relating to any Licensed Compounds and Licensed Products then being
Commercialized or in Clinical Trials sponsored by Vertex and reasonably
necessary or useful for  continued Development and/or Commercialization of a
Licensed Compound or Licensed Product, including all information contained in
Vertex’s regulatory and/or safety databases, all in the format then currently
maintained by Vertex.  Notwithstanding ARTICLE 10 (Confidentiality), Alios shall
be permitted to disclose any such data and information as is necessary and
appropriate to exercise its rights of Development and Commercialization
(including usual and customary publication activities);

 

(b)                                 Alios shall be solely responsible for
obtaining an approved (by Regulatory Authorities, as required), alternate source
of supply for Licensed Products as soon as reasonable practicable, provided
that, with respect to each Licensed Product that is under Development or
Commercialization at the date of delivery by Vertex of notice of termination
under Section 13.2 (Termination at Will [***]) or by Alios of notice of
termination under Section 13.3 (Termination for Cause), Section 13.4
(Termination for Insolvency), [***], or [***], (the “Termination Notice Date”),
and for a period ending at the earlier of [***] following the Termination Notice
Date or the date upon which Alios has established an approved source of supply,
Vertex shall supply Alios with all of Alios’ requirements for commercial
supplies for Licensed Products [***], under which each Licensed Product shall be
supplied for commercial use in the Territory at Vertex’s fully burdened cost
(including cost of variances) of Manufacturing the Licensed Product  plus a
[***], to the then current specifications, and in accordance with Vertex’s
then-existing quality and compliance standards; and

 

(c)                                  For a period of time to be agreed upon by
the Parties [***], Vertex shall assist Alios as reasonably requested in [***]. 
Notwithstanding the above, if Vertex has terminated this Agreement prior to the
completion of a Phase 2b Clinical Trial, then the transfer activities regarding
Manufacture and testing of such Licensed Product shall be limited to the
transfer of documents and shipment of  Licensed Product, including reference
materials and stability samples, at no cost to Alios.

 

13.9.3                              Post Termination Technology Transfer.  If
Vertex terminates this Agreement under Section 13.3 (Termination for Cause),
Section 13.4 (Termination for Insolvency) [***], then Alios shall reasonably
cooperate with Vertex in order to enable Vertex to

 

51

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

promptly assume the Development and/or Commercialization of all Licensed
Compounds and Licensed Products then being Commercialized or in Development in
the Territory.  Such cooperation and assistance shall be provided in a timely
manner (having regard to the nature of the cooperation or assistance requested)
and shall include the following at no cost to Vertex:

 

(a)                                All INDs concerning Licensed Products shall
be assigned or otherwise transferred to Vertex as soon as practicable and [***],
and any reports required to be made to any Regulatory Authority covering any
periods prior to the effective date of termination of this Agreement shall be
prepared promptly and filed at Vertex’s direction with the appropriate
Regulatory Authority or, at Vertex’s discretion, made available to Vertex for
filing by Vertex.  Alios shall also promptly deliver to Vertex all relevant data
and information, and shall cooperate with Vertex in notifying the FDA, clinical
investigators, and other Third Parties involved in the Development of such
Licensed Compounds and Licensed Products that such Development is now being
carried out by Vertex or an Affiliate or Third Party designated by Vertex with
the consent of Alios.  Alios shall and hereby does grant to Vertex, effective
upon the date of termination, a right of reference to any and all filings with
Regulatory Authorities controlled by Alios with respect to Licensed Compounds
and Licensed Products.  Within [***] of the effective date of any such
termination, Alios shall transfer to Vertex (or its nominee), to the extent not
previously provided, a copy of all data (including all raw data, data and
database structures, and all reports containing, summarizing, or analyzing such
data), information, documents, reports, and studies in its possession or control
relating to any Licensed Compounds and Licensed Products then being
Commercialized or in Clinical Trials sponsored by Alios and reasonably necessary
or useful for continued Development and/or Commercialization of a Licensed
Compound or Licensed Product, including all information contained in Alios’
regulatory and/or safety databases, all in the format then currently maintained
by Alios.  Notwithstanding ARTICLE 10 (Confidentiality), Vertex shall be
permitted to disclose any such data and information as is necessary and
appropriate to exercise its rights of Development and Commercialization
(including usual and customary publication activities);

 

(b)                             Alios shall assist Vertex as reasonably
requested in (i) causing the assignment to Vertex of any and all applicable
Third Party Manufacturing and supply agreements for such Licensed Product to the
extent possible and providing any existing supplies of Licensed Product at
Alios’ fully burdened cost (including cost of variances) of Manufacturing the
Licensed Product  [***], and/or (ii) transferring the Manufacturing process for
such Licensed Product to Vertex or a Third Party contract manufacturer engaged
by Vertex, which transfer shall be limited to the transfer of documents and
shipment of Licensed Product, including reference materials and stability
samples at no cost to Vertex.

 

13.10   Accrued Rights.  Termination or expiration of this Agreement for any
reason shall be without prejudice to any right that shall have accrued to the
benefit of either Party prior to such termination or expiration, including
damages arising from any breach under this Agreement.  Such termination or
expiration shall not relieve either Party from obligations that are expressly
indicated to survive termination or expiration of this Agreement.

 

13.11   Survival.  The following articles and sections of this Agreement shall
survive expiration of this Agreement pursuant to Section 13.1.1 (Expiration) or
termination of this Agreement for any reason:  ARTICLES 1 (Definitions); 7
(Financial Terms) to the extent that

 

52

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

payments due thereunder remain unpaid, including any payments due by Vertex
after termination of this Agreement by Vertex pursuant to Section 13.3
(Termination for Cause) or Section 13.4 (Termination for Insolvency); 10
(Confidentiality); 11 (Representations, Warranties and Covenants); 12
(Indemnification, Insurance, Limitation of Liability); 14 (Governing Law and
Dispute Resolution); and 15 (General Provisions); and Sections 8.1.4 (No Other
Rights and Retained Rights); 9.1 (Ownership of Intellectual Property); 9.2
(Prosecution and Maintenance of Patent Rights; Abandonment); 9.3 (Prosecution
and Maintenance of Joint Patents; Abandonment); 9.9 (Approval Applications and
Regulatory Approvals); 13.8 (Rights on Termination); 13.9 (Licensed Product and
Compound Reversion and Commercial Development by Alios); 13.10 (Accrued Rights);
and 13.11 (Survival).

 

ARTICLE 14
GOVERNING LAW AND DISPUTE RESOLUTION

 

14.1          Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York, without giving effect to the conflicts
of law principles thereof that would result in the application of the laws of
any other jurisdiction.

 

14.2          Referral to Responsible Executives.  If for any reason the JSC
cannot resolve any matter properly referred to it for resolution, either Party
may refer the matter to the Responsible Executives (as defined below) for
resolution.  If, after discussing the matter in good faith and attempting to
find a mutually satisfactory resolution to the issue, the Responsible Executives
fail to come to consensus [***] after the date on which the matter is referred
to the Responsible Executives (unless a longer period is agreed to in writing by
the Parties), Vertex shall have final decision-making authority over such
matter.

 

14.3          Dispute Resolution.

 

14.3.1                              The Parties shall negotiate in good faith
and use reasonable efforts to settle any dispute, controversy or claim arising
from or related to this Agreement or the breach thereof.  If the Parties are
unable to resolve a dispute (other than matters within the jurisdiction of the
JSC, which shall be resolved pursuant to ARTICLE 2 (Overview and Management of
the Collaboration) and Section 14.2 (Referral to Responsible Executives)), or if
a Party reasonably challenges an assertion of breach by the other Party or an
assertion by the other Party that a particular breach has not been cured under
Section 13.3.2 (Disagreement as to Material Breach, Tolling of Cure Period),
either Vertex or Alios, by written notice to the other, may have such dispute
referred to their respective executive officers designated for attempted
resolution by good faith negotiations (each, a “Responsible Executive”).

 

For Vertex:

Chief Scientific Officer or such other member of Vertex’s executive team as is
designated by Vertex

 

 

For Alios:

Chief Executive Officer of Alios

 

53

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Any such dispute shall be submitted to the Responsible Executives, or their
designees, [***] following such request by either the JSC or Vertex or Alios. 
In the event the Responsible Executives are not able to resolve any such dispute
[***] after submission of the dispute to such Responsible Executives, (i) either
Party may submit such dispute to binding Arbitration under Section 14.3.2
(Arbitration) or (ii) if both Parties consent with respect to such dispute, to
binding Arbitration under Section 14.3.3 (Accelerated Arbitration). All
negotiations pursuant to this Section 14.3 (Dispute Resolution) shall be treated
as compromise and settlement negotiations.  Nothing said or disclosed, nor any
document produced, in the course of such negotiations which is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future mediation,
arbitration, or litigation.

 

14.3.2   Arbitration.

 

(a)                                  Any dispute, controversy or claim not
resolved by the Responsible Executives under this Section 14.3 (Dispute
Resolution) and not mutually chosen by the Parties for accelerated arbitration
under Section 14.3.3 (Accelerated Arbitration) and arising from or related in
any way to this Agreement (other than matters within the jurisdiction of the
JSC, which shall be resolved pursuant to ARTICLE 2 (Overview and Management of
the Collaboration) and Section 14.2 (Referral to Responsible Executives)) or the
interpretation, application, breach, termination or validity of any term or
provision of this Agreement, including any claim of inducement of this Agreement
by fraud or otherwise will be submitted for resolution to binding arbitration
pursuant to the rules then pertaining of the CPR Institute for Dispute
Resolution (“CPR”), or successor, except where those rules conflict with these
provisions, in which case these provisions control.  The arbitration if
initiated by Vertex will be held in San Francisco, California, United States of
America and if initiated by Alios will be held in Boston, Massachusetts, United
States of America.

 

(b)                                 The arbitration panel shall consist of [***]
chosen from the CPR Panels of Distinguished Neutrals (or, by agreement, from
another provider of arbitrators).  Unless otherwise agreed by the Parties, each
of the arbitrators will be (i) a lawyer [***], and the Parties will select
arbitrators with substantial experience in or with the pharmaceutical and/or
biotechnology industries.  In the event the aggregate damages sought by the
claimant Party are stated to be [***], and the aggregate damages sought by the
counterclaimant Party are stated to be [***], and neither side seeks equitable
relief, then a [***] shall be chosen, having the same qualifications and
experience specified above.  Each arbitrator shall be neutral, independent,
disinterested, impartial and shall abide by The CPR-Georgetown Commission
Proposed Model Rule for the Lawyer as Neutral available at
http://www.cpradr.org/Resources/ALLCPRArticles/tabid/265/ArticleType/ArticleView/ArticleID/622/Default.aspx.

 

(c)                                  The Parties agree to cooperate (i) to
attempt to select the arbitrator(s) by agreement [***] of initiation of the
arbitration, including jointly interviewing the final candidates, (ii) to meet
with the arbitrators [***] of selection, and (iii) to agree at that meeting or
before upon procedures for discovery and as to the conduct of the hearing which
will result in the hearing being concluded within no more than [***] after
selection of the arbitrators and in the award being rendered [***] of the
conclusion of the hearings, or of any post-hearing briefing, which briefing will
be completed by both sides [***] after the conclusion of the hearings.

 

54

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(d)                                 In the event the Parties cannot agree upon
selection of any arbitrators, the CPR will select arbitrators as follows: CPR
shall provide the Parties with a list of no less than [***] proposed arbitrators
[***] is to be selected) having the credentials referenced above.  Within [***]
of receiving such list, the Parties shall rank at least [***] of the proposed
arbitrators on the initial CPR list, after exercising cause challenges.  The
Parties may then interview the [***] candidates ([***] if a [***] is to be
selected) with the highest combined rankings for no more than one [***] and,
following the interviews, may exercise [***] each.  The panel will consist of
the remaining [***] (or [***] is to be selected) with the highest combined
rankings.  In the event these procedures fail to result in selection of the
required number of arbitrators, CPR shall select the appropriate number of
arbitrators from among the members of the various CPR Panels of Distinguished
Neutrals, allowing each side unlimited [***] peremptory challenges each.

 

(e)                                  In the event the Parties cannot agree upon
procedures for discovery and conduct of the hearing meeting the schedule set
forth in Section 14.3.2(c), then the arbitrators shall set dates for the
hearing, any post-hearing briefing, and the issuance of the award in accord with
the schedule set forth in Section 14.3.2(c).  The arbitrators shall provide for
discovery according to those time limits, giving recognition to the
understanding of the Parties that they contemplate reasonable discovery,
including document demands and depositions, but such discovery will be limited
so that the Section 14.3.2(c) schedule may be met without difficulty.  In no
event will the arbitrators, absent agreement of the Parties, allow more than a
total of [***] for the hearing or permit either side to obtain more than a total
of [***] of deposition testimony from all witnesses, including both fact and
expert witnesses, or serve more than [***] individual requests for documents,
including subparts, or [***] individual requests for admission or
interrogatories, including subparts.  Multiple hearing days will be scheduled
consecutively to the greatest extent possible.

 

(f)                                    The arbitrators must render their award
by application of the substantive law of the State of New York, except regarding
any patent disputes or other such issues where state law is preempted by federal
law, in which event United States federal law shall apply, and are not free to
apply “amiable compositeur” or “natural justice and equity.”  The arbitrators
shall render a written opinion setting forth findings of fact and conclusions of
law with the reasons therefor stated.  A transcript of the evidence adduced at
the hearing shall be made by the arbitration panel and shall, upon request, be
made available to either Party.  The arbitrators shall have power to exclude
evidence on grounds of hearsay, prejudice beyond its probative value,
redundancy, or irrelevance and no award shall be overturned by reason of such
ruling on evidence.  To the extent possible, the arbitration hearings and award
will be maintained in confidence.

 

(g)                                 In the event the panel’s award exceeds [***]
in monetary damages or includes or consists of equitable relief, or rejects a
claim in excess of that amount or for that relief, then the losing Party may
obtain review of the arbitrators’ award or decision by a single appellate
arbitrator (the “Appeal Arbitrator”) selected from the CPR Panels of
Distinguished Neutrals by agreement or, failing agreement within [***], pursuant
to the selection procedures specified in Section 14.3.2(d).  If CPR cannot
provide such services, the Parties will together select another provider of
arbitration services that can provide such services.  No Appeal Arbitrator shall
be selected unless such Appeal Arbitrator can commit to rendering a decision
[***] following oral

 

55

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

argument as provided in Section 14.3.2(h).  Any such review must be initiated
[***] following the rendering of the award referenced in Section 14.3.2(f).

 

(h)                                 The Appeal Arbitrator will make the same
review of the arbitration panel’s ruling and its basis that the United States
Court of Appeals in which the arbitration hearings are held would make of
findings of fact and conclusions of law rendered by a district court after a
bench trial and then modify, vacate or affirm the arbitration panel’s award or
decision accordingly, or remand to the panel for further proceedings.  The
Appeal Arbitrator will consider only the arbitration panel’s findings of fact
and conclusions of law, pertinent portions of the hearing transcript and
evidentiary record as submitted by the Parties, opening and reply briefs of the
Party pursuing the review, and the answering brief of the opposing Party, plus a
total of no more than [***] of oral argument evenly divided between the
Parties.  The Party seeking review must submit its opening brief and any reply
brief within [***] and [***], respectively, following the date of the award
under review, whereas the opposing Party must submit its responsive brief within
[***] of such date.  Oral argument shall take place within [***] after the date
of the award under review, and the Appeal Arbitrator shall render a decision
[***] following oral argument.

 

14.3.3              Accelerated Arbitration

 

(a)                                  Any dispute, controversy or claim not
resolved by the Responsible Executives under this Section 14.3 (Dispute
Resolution) that the Parties mutually agree to settle under this Section 14.3.3
(Accelerated Arbitration) will be submitted for resolution to binding
accelerated arbitration in accordance with the International Institute for CPR
Global Rules for Accelerated Commercial Arbitration (the “Accelerated Rules”),
in effect on the date the arbitration is commenced.  The accelerated arbitration
if initiated by Vertex will be held in San Francisco, California, United States
of America and initiated by Alios will be held in Boston, Massachusetts, United
States of America.

 

(b)                                 The arbitration panel shall consist of [***]
arbitrators chosen from the CPR Panels of Distinguished Neutrals (or, by
agreement, from another provider of arbitrators).  Unless otherwise agreed by
the Parties, each of the arbitrators will be (i) [***], and the Parties will
select arbitrators with substantial experience in or with the pharmaceutical
and/or biotechnology industries.  In the event the aggregate damages sought by
the claimant Party are stated to be [***], and the aggregate damages sought by
the counterclaimant Party are stated to be [***], and neither side seeks
equitable relief, then [***] shall be chosen, having the same qualifications and
experience specified above.

 

(c)                                  In order to ensure the expedited resolution
of any disputes submitted for accelerated arbitration (i) the Parties shall
select the arbitrators by agreement [***] of initiation of the arbitration,
(ii)  the party initiating the arbitration shall submit the statement of claim
[***] after selection of the arbitrators, (iii) the respondent shall submit the
statement of defense (including any counterclaims) [***] of submission of the
statement of claim, (iv) the Parties and the arbitrators shall conduct the
hearing within no more than [***] after selection of the arbitrators, and (v)
the arbitrators shall render an award or decision in writing within seventy-five
(75) days of the initiation of the accelerated arbitration.

 

56

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(d)                                 If the Parties cannot agree as to the choice
of arbitrators by the deadlines, then the CPR may select such arbitrator(s)
[***] of the deadline for the Parties to select such arbitrators, subject to the
requirements as to the background and training of such arbitrators set forth in
Section 14.3.3(b).  Each Party may challenge [***] for cause, provided such
challenge is submitted to CPR [***] of CPR’s selection of such arbitrator.  The
CPR will then select a [***].

 

(e)                                  The arbitrators shall determine the manner
and scope of discovery necessary, taking into account the above timelines, to
resolve the dispute, including (i) the production and exchange of documents and
evidence, and (ii) disclosure of witnesses and exchange of witness statements. 
The arbitrators will have the discretion to deny any request for production of
documents or addition of witnesses by one Party if such request or addition will
delay the above timelines, unless the other Party stipulates to any such delay.

 

(f)                                    The arbitrators must render their award
by application of the substantive law of the State of New York, except regarding
any patent disputes or other such issues where state law is preempted by federal
law, in which event United States federal law shall apply, and are not free to
apply “amiable compositeur” or “natural justice and equity.”  The arbitrators
shall render a written opinion setting forth findings of fact and conclusions of
law with the reasons therefor stated.  A transcript of the evidence adduced at
the hearing shall be made by the arbitration panel and shall, upon request, be
made available to either Party.  The arbitrators shall have power to exclude
evidence on grounds of hearsay, prejudice beyond its probative value,
redundancy, or irrelevance and no award shall be overturned by reason of such
ruling on evidence.  To the extent possible, the arbitration hearings and award
will be maintained in confidence.

 

14.3.4                              Jurisdiction and Initial Entry of Judgment. 
The Parties consent to the jurisdiction of the State or Federal District Court
in which an arbitration is held under Section 14.3.2 (Arbitration) or Section
14.3.3 (Accelerated Arbitration), for the enforcement of these provisions and
the entry of judgment on any award rendered hereunder (including after review by
the Appeal Arbitrator where such an appeal is pursued).  Should such court for
any reason lack jurisdiction, any court with jurisdiction shall act in the same
fashion.

 

14.3.5                              Decisions and Awards and Additional Entry of
Judgment.  All decisions or awards by the arbitrators under Section 14.3.2
(Arbitration) Section 14.3.3 (Accelerated Arbitration) (and any decision by the
Appeal Arbitrator where a decision or award by the arbitrators may be appealed
pursuant to Section 14.3.2(g)) will be final, binding, incontestable, and not
subject to further review, except pursuant to the Federal Arbitration Act, and
may be used as a basis for judgment thereon and may be entered in any court in
any jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. 
Subject to and to the extent permitted by Applicable Laws, including the Federal
Arbitration Act, and except as permitted above pursuant to Section 14.3.2(g),
the Parties hereby expressly agree to waive the right to appeal from the
decision of the arbitrators and the Appeal Arbitrator, there shall be no appeal
to any court or other authority (government or private) from the decision of the
arbitrators or Appeal Arbitrator, and the Parties shall not dispute nor question
the validity of such decision or award before any regulatory or other authority
in any jurisdiction where enforcement action is taken by the Party in whose
favor the decision or award is rendered, except in the case of fraud.

 

57

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

14.3.6                               Costs and Attorney’s Fees.  Each Party
shall bear its own costs and attorney’s fees, and the Parties shall equally bear
the fees, costs, and expenses of the arbitrators and Appeal Arbitrator and the
arbitration, and appeal proceedings; provided, however, that the arbitrators may
exercise discretion to award costs, including attorney’s fees, to the prevailing
Party where such arbitrators have held that the losing Party acted in bad faith,
or committed intentional misconduct, or fraud.  For the avoidance of doubt, if
either Party unreasonably or intentionally delays, fails to respond or otherwise
fails to act, or otherwise interferes with the dispute resolution processes set
forth in this Section 14.3 (Dispute Resolution), and any such delay or failure
was not caused by a delay or failure of the other Party, then the arbitrators
shall take such delay or failure or actions or inactions by such Party into
account when determining whether such party acted in bad faith and may award
such costs, including attorney’s fees, on that basis, and including (a)
determining that such costs shall not be granted to the prevailing Party due to
such bad faith by such Party, (b) awarding such costs to the prevailing Party
solely on that basis, or (c) any other action such arbitrators deem appropriate
under the circumstances as to an award of such costs.

 

14.3.7                               Trial By Jury.  EACH PARTY WAIVES ITS RIGHT
TO TRIAL OF ANY ISSUE BY JURY.

 

14.3.8                               Preliminary Injunctions.  Notwithstanding
anything in this Agreement to the contrary, a Party may seek a temporary
restraining order or a preliminary injunction from any court of competent
jurisdiction in order to prevent immediate and irreparable injury, loss, or
damage on a provisional basis, pending the decision of the arbitrator(s) on the
ultimate merits of any dispute.

 

14.3.9                               Patent Disputes.  Notwithstanding anything
this Agreement to the contrary, any and all issues regarding the scope,
construction, validity and enforceability of one or more Patent Rights of a
Party or Joint Patents or any other patent shall be determined in a court of
competent jurisdiction under the local patent laws of the jurisdictions having
issued the patent or patents in question.

 

14.3.10                       Confidentiality.  All proceedings and decisions of
the arbitrator(s) shall be deemed Confidential Information of each of the
Parties, and shall subject to ARTICLE 10 (Confidentiality).

 

ARTICLE 15
GENERAL PROVISIONS

 

15.1          Assignment, Binding Agreement.

 

15.1.1                              Assignment.  Neither Party may assign or
otherwise transfer its rights or obligations under this Agreement without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, except that a Party may assign or otherwise transfer its rights or
obligations in whole or in part without such consent (a) to an Affiliate of such
Party, provided that no such assignment shall relieve any Party as the primary
obligor hereunder, or (b) to a Third Party that merges with, consolidates with,
or acquires substantially all of the assets or voting control of the assigning
Party.  In the case of a permitted assignee in accordance with this Section
15.1.1

 

58

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(Assignment), such assignee will be entitled to all of the benefits hereunder,
including, for example, any covenant not to sue.  Any assignment in violation of
this Section 15.1.1 (Assignment) shall be null and void.  Notwithstanding
anything to the contrary in this Agreement, in the event of any assignment of
this Agreement, the licenses granted herein shall not include a license of any
intellectual property rights of the assignee that were not subject to this
Agreement immediately prior to such assignment.  [***].

 

15.1.2                              Binding Agreement.  This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the Parties.

 

15.2          Force Majeure.  Neither Party shall lose any rights hereunder or
be liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action (including any clinical hold), war (whether war be declared or not),
insurrections, riots, terrorism, fire, explosion, flood, tornadoes, earthquake,
strike, lockout, embargo, act of God, or any other similar cause beyond the
control of the defaulting Party, provided that the Party claiming force majeure
shall promptly notify the other Party in writing setting forth the nature of
such force majeure, shall use its reasonable efforts to eliminate, remedy or
overcome such force majeure and shall resume performance of its obligations
hereunder as soon as reasonably practicable after such force majeure ceases. 
Except as provided in the previous sentence, if any force majeure continues due
to any negligent or willful act of a Party for more than [***], such force
majeure shall cease to be force majeure for the purposes of this Agreement. 
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure event affecting such Party.

 

15.3          Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

15.4          Governmental Approvals; Compliance with Law.  The Parties shall
make all filings with Government Authorities as shall be required by Applicable
Laws in connection with this Agreement and the activities contemplated by this
Agreement.  In fulfilling its obligations under this Agreement each Party agrees
to comply in all material respects with all Applicable Laws.

 

15.5          Notices.  All notices required or permitted to be given under this
Agreement, including all invoices provided by Alios to Vertex, shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission receipt verified, mailed by registered or certified mail return
receipt requested, postage prepaid, or sent by express courier service, to the
other Party at the following addresses, or at such other address for a Party as
shall be specified by like notice, provided that notices of a change of address
shall be effective only upon receipt thereof.

 

If to Alios, addressed to:

Alios BioPharma, Inc.

 

260 East Grand Avenue, 2nd Floor

 

South San Francisco, California  94080

 

United States of America

 

Attention:  Lawrence Blatt, CEO

 

Telephone:  (650) 635-5501

 

Facsimile:  (650) 872-0584

 

59

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

With a copy, except

 

for invoices, (which alone

 

will not constitute notice) to:

Latham & Watkins LLP

 

12636 High Bluff Drive

 

San Diego, California  92130

 

United States of America

 

Attention:  John E. Wehrli, Esq.

 

Telephone:  (858) 523-3937

 

Facsimile:  (858) 523-5450

 

 

If to Vertex addressed to:

Vertex Pharmaceuticals Incorporated

 

130 Waverly Street

 

Cambridge, Massachusetts 02139

 

Attn:  Office of Business Development

 

Telephone:  (617) 444-6100

 

Facsimile:  (617) 444-6632

 

 

And:

Attn: Office of the General Counsel

 

Facsimile: (617) 444-7117

 

The date of receipt of any notice given under this Agreement, including any
invoice provided by Alios to Vertex, shall be deemed to be (a) the date given if
delivered personally or by facsimile transmission receipt verified; (b) [***]
after the date mailed if mailed by registered or certified mail return receipt
requested, postage prepaid; and (c) [***] after the date sent if sent by express
courier service.  Notices hereunder will not be deemed sufficient if provided
only between or among each Party’s representatives at addresses other than as
set forth above.

 

15.6          Waiver.  No failure of either Party to exercise and no delay in
exercising any right, power or remedy in connection with this Agreement (each a
“Right”) will operate as a waiver thereof, nor will any single or partial
exercise of any Right preclude any other or further exercise of such Right or
the exercise of any other Right.

 

15.7          Disclaimer of Agency.  The relationship between Alios and Vertex
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (a) give either Party the power to direct
or control the day-to-day activities of the other; (b) constitute either Party
as the legal representative or agent of the other Party or the Parties as
partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking; or (c) allow either Party to create or assume any liability
or obligation of any kind, express or implied, against or in the name of or on
behalf of the other Party for any purpose whatsoever, except as expressly set
forth in this Agreement.

 

15.8          Interpretation.

 

15.8.1                              Wherever used, the word “shall” is
understood to mean “has a duty to” when used after the name of a Party or
Person, and both the word “shall” and the word “will” are

 

60

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

each understood to be imperative or mandatory in nature and are otherwise
interchangeable with one another.

 

15.8.2                              Wherever used, the word “may” is understood
to be permissive and discretionary in nature.

 

15.8.3                              Wherever used, the word “can” is understood
to indicate a Party’s or Person’s ability to perform as indicated.

 

15.8.4                              Whenever any provision of this Agreement
uses the term “including” (or “includes”), such term will be deemed to mean
“including without limitation” and “including, but not limited to” (or “includes
without limitations” and “includes, but is not limited to”) regardless of
whether the words “without limitation” or “but not limited to” actually follow
the term “including” (or “includes”);

 

15.8.5                              “Herein,” “hereby,” “hereunder,” “hereof”
and other equivalent words will refer to this Agreement in its entirety and not
solely to the particular portion of this Agreement in which any such word is
used;

 

15.8.6                              All definitions set forth herein will be
deemed applicable whether the words defined are used herein in the singular or
the plural;

 

15.8.7                              Where used herein, any pronoun or pronouns
will be deemed to include both the singular and plural and to cover all genders;

 

15.8.8                              The recitals set forth at the start of this
Agreement, along with the Exhibits and Schedules to this Agreement, and the
terms and conditions incorporated in such recitals and Exhibits and Schedules,
are integral parts of this Agreement and all references in this Agreement shall
embrace them all.  If there is any conflict between the terms and conditions of
this Agreement and any terms and conditions set forth in the recitals or
Exhibits and Schedules, then the terms of this Agreement will control;

 

15.8.9                              If there is any conflict between the terms
and conditions of this Agreement and any terms and conditions that are set forth
on any order, invoice, verbal agreement or otherwise, then the terms and
conditions of this Agreement will govern;

 

15.8.10                       This Agreement will be construed as if both
Parties drafted it jointly, and will not be construed against either Party as
principal drafter;

 

15.8.11                       The Article and Section headings and references
contained herein are for the purpose of convenience only and are not intended to
define or limit the contents of said Articles or Sections, except that any
conflict between a Section reference number and any textual reference to the
Section title noted next to such reference, will be resolved in favor of the
textual reference.  Unless otherwise provided, all references in this Agreement
to Sections, Articles, Exhibits, and Schedules are references to Sections,
Articles, Exhibits, and Schedules of this Agreement; and

 

61

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

15.8.12                       Any reference to any federal, national, state,
local or foreign statute or law will be deemed to also refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

 

15.9          Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstance shall, to any
extent, be held to be invalid or unenforceable by a court or administrative
agency of competent jurisdiction, then (a) the remainder of this Agreement, and
the application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law; and (b) the
Parties covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

 

15.10  Entire Agreement.  This Agreement, including all Schedules and Exhibits
attached hereto, which are hereby incorporated herein by reference, sets forth
all covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties and  supersedes and terminates all prior and
contemporaneous agreements and understandings between the Parties with respect
to the subject matter hereof, including the Confidentiality Agreement.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as set
forth herein.  For clarity, the following agreements shall not be superseded and
shall remain in full force and effect in accordance with their terms:  (a) the
Confidential Disclosure Agreement among Alios, Vertex, Lisa Dixon, and Joon
Chung dated June 11, 2011, (b) the Confidential Disclosure Agreement among
Alios, Vertex, and Mark Namchuk dated May 19, 2011, and (c) the Confidential
Disclosure Agreement among Alios, Vertex, Patricia Hurter and Daniel Belmont
dated May 19, 2011.

 

15.11  Amendment.  No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by the respective authorized officers of the Parties.

 

15.12  Counterparts; Electronic Delivery.  This Agreement may be executed in one
(1) or more counterparts, by original, facsimile or PDF signature, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Signatures to this Agreement transmitted by facsimile, by
email in “portable document format” (“.pdf”), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of this
Agreement shall have the same effect as physical delivery of the paper document
bearing original signature.

 

(Remainder of page intentionally left blank)

 

62

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(Page intentionally left blank)

 

63

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(Page intentionally left blank)

 

64

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

In Witness Whereof, the Parties have executed this Agreement by their proper
officers as of the Execution Date.

 

 

Alios BioPharma, Inc.

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

 

 

 

 

By:

/s/ Lawrence Blatt

 

By:

/s/ Matthew Emmens

 

Name: Lawrence Blatt

 

Name: Matthew Emmens

 

Title: CEO

 

Title: Chairman and CEO

 

 

 

 

 

 

 

 

 

 

 

Vertex Pharmaceuticals

 

 

 

(Switzerland) LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Emmens

 

 

 

Name: Matthew Emmens

 

 

 

Title: Manager

 

65

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Exhibit A

 

[***]

 

66

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Exhibit B

 

[***]

 

67

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Exhibit C

 

Press Release

 

Vertex and Alios BioPharma Announce Exclusive Worldwide Licensing
Agreement for Two Nucleotide Drug Candidates, Broadening Vertex’s Efforts
to Develop New Combinations of Medicines for Hepatitis C

 

-Vertex gains worldwide rights to two distinct nucleotide analogues, ALS-2200
and ALS-2158,
that act on hepatitis C polymerase-

 

-Collaboration provides multiple opportunities to develop new “all-oral”
combination
regimens-

 

Cambridge, MA, and South San Francisco, CA, June 13, 2011 — Vertex
Pharmaceuticals Incorporated (Nasdaq: VRTX) and Alios BioPharma, Inc. today
announced an exclusive worldwide licensing agreement that will add two distinct
nucleotide analogues to Vertex’s hepatitis C portfolio.  The compounds, which
were discovered by Alios and are known as ALS-2200 and ALS-2158, have shown in
in vitro studies to be potent inhibitors of the hepatitis C virus (HCV)
polymerase, an enzyme essential for replication of the virus.  The addition of
these compounds provides Vertex with multiple opportunities to develop
potential, new, all-oral combination regimens for chronic hepatitis C.  Vertex
expects ALS-2200 and ALS-2158 to enter clinical development later this year.

 

“We are excited to begin working with Vertex, as we believe that the Alios
nucleotide analogues provide an important opportunity to improve patient care in
hepatitis C,” said Lawrence M. Blatt, Ph.D., Founder and Chief Executive Officer
of Alios BioPharma.  “For more than a decade, Vertex has been a leader in the
development of new approaches for treating hepatitis C, and together we have the
potential to create an all-oral, interferon-free, combination therapy that could
improve the safety, efficacy and ease of administration for patients.  We look
forward to initiating clinical development later this year.”

 

68

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

“The recent approval of INCIVEK was a milestone in hepatitis C care, and today’s
announcement underscores our long-term commitment to further improving the
treatment of this disease with new combinations of medicines,” said Peter
Mueller, Ph.D., Chief Scientific Officer and Executive Vice President of Global
Research and Development at Vertex.  “Alios has discovered anti-HCV nucleotides
that have the potential to be leading agents in hepatitis C.  Based on
impressive in vitro data, we look forward to evaluating ALS-2200 and ALS-2158
together and in combination with our approved and investigational hepatitis C
medicines with the goal of creating a highly potent all-oral regimen in the
years ahead.”

 

About ALS-2200 and ALS-2158

 

ALS-2200 and ALS-2158, currently in preclinical development, are highly potent
nucleotide analogues that appear in in vitro and non-clinical studies to have a
high barrier to drug resistance and the potential to be dosed once-daily.  Both
compounds are designed to inhibit the replication of the hepatitis C virus by
acting on the NS5B polymerase.  Each compound has its own unique mechanism of
action, which supports the potential for developing these compounds together as
a dual nucleotide regimen and as part of combination therapy regimens with
Vertex’s other approved and investigational medicines for chronic hepatitis C,
including INCIVEKTM (telaprevir), an FDA-approved hepatitis C protease
inhibitor, and VX-222, an investigational hepatitis C non-nucleoside polymerase
inhibitor.  Data from in vitro studies showed that both ALS-2200 and ALS-2158
had a synergistic effect when combined together and with INCIVEK and VX-222. 
Additionally, in those in vitro studies, both compounds showed antiviral
activity across all genotypes, or forms, of the hepatitis C virus, including
genotypes more prevalent outside of the U.S.  Pan-genotypic compounds for
hepatitis C have the potential to be used across a broad range of people with
hepatitis C worldwide.

 

As part of this agreement, Vertex gains worldwide rights to both compounds,
further enabling the company to potentially expand development and
commercialization efforts in hepatitis C to areas outside North America over the
coming years.  The agreement also includes a research program that will focus on
the discovery of additional nucleotide analogues that act on the hepatitis C
polymerase.  Vertex will have the option to select compounds for development
emerging from the research program.

 

69

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Future Development Plans: Alios and Vertex plan to initiate clinical development
of each compound in the fourth quarter of 2011, which is expected to include
studies of the compounds in healthy volunteers followed by short-duration safety
and viral kinetic studies in people with hepatitis C.  The goal of the first
clinical studies of these compounds is to generate data to enable the initiation
of Phase 2 studies as early as the end of 2012.  These Phase 2 studies are
expected to evaluate multiple combination regimens of ALS-2200,
ALS-2158, INCIVEK and VX-222.  The combination studies would be designed to
generate sustained viral response (SVR or viral cure) data.  Additional details
on the clinical development program for ALS-2200 and ALS-2158 will be provided
later in 2011 upon initiation of the first clinical study.

 

Terms of the Transaction

 

As part of the agreement, Alios will receive a $60 million up-front payment from
Vertex for the worldwide rights to ALS-2200 and ALS-2158.  Vertex is responsible
for development costs related to ALS-2200 and ALS-2158 and will also provide
research funding to Alios.  In addition, Alios would be eligible to receive
research and development milestone payments up to $715 million if both compounds
are approved.  Vertex expects to pay approximately $35 million in development
milestones in 2011. Alios is also eligible to receive up to $750 million in
sales milestones on sales of all approved medicines under the collaboration. 
The agreement also includes tiered royalties on product sales.

 

Important Information About INCIVEKTM (telaprevir) tablets

Indication

INCIVEKTM (telaprevir) is a prescription medicine used with the medicines
peginterferon alfa and ribavirin to treat chronic (lasting a long time)
hepatitis C genotype 1 infection in adults with stable liver problems, who have
not been treated before or who have failed previous treatment.

 

It is not known if INCIVEK is safe and effective in children under 18 years of
age.

 

IMPORTANT SAFETY INFORMATION

INCIVEK should always be taken in combination with peginterferon alfa and
ribavirin. Ribavirin may cause birth defects or death of an unborn baby.
Therefore, you should not take INCIVEK combination treatment if you are pregnant
or may become pregnant, or if you are a man with a sexual partner who is
pregnant.

 

70

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

INCIVEK and other medicines can affect each other and can also cause side
effects that can be serious or life threatening. There are certain medicines you
cannot take with INCIVEK combination treatment. Tell your healthcare provider
about all the medicines you take, including prescription and non-prescription
medicines, vitamins and herbal supplements.

 

INCIVEK can cause serious side effects including rash and anemia. The most
common side effects of INCIVEK include itching, nausea, diarrhea, vomiting, anal
or rectal problems, taste changes and tiredness. There are other possible side
effects of INCIVEK, and side effects associated with peginterferon alfa and
ribavirin also apply to INCIVEK combination treatment. Tell your healthcare
provider about any side effect that bothers you or doesn’t go away.

 

You are encouraged to report negative side effects of prescription drugs to the
FDA at 1-800-FDA-1088 OR 1-800-332-1088 or www.fda.gov/medwatch. You may also
report side effects to Vertex at 1-877-824-4281.

 

Please see full Prescribing Information for INCIVEK including the Medication
Guide, available at www.INCIVEK.com.

 

About Hepatitis C

 

Hepatitis C is a serious liver disease caused by the hepatitis C virus, which is
spread through direct contact with the blood of infected people and ultimately
affects the liver.(1) Chronic hepatitis C can lead to serious and
life-threatening liver problems, including liver damage, cirrhosis, liver
failure or liver cancer.(1) Though many people with hepatitis C may not
experience symptoms, others may have symptoms such as fatigue, fever, jaundice
and abdominal pain.(1)

 

Unlike HIV and hepatitis B virus, chronic hepatitis C is curable.(2) However,
approximately 60 percent of people with genotype 1 chronic hepatitis C do not
achieve SVR,(3),(4),(5) or viral cure,(6) after treatment with 48 weeks of
pegylated-interferon and ribavirin alone. If treatment is not successful and a
person does not achieve a viral cure, they remain at an increased risk for
progressive liver disease.(7),(8)

 

More than 170 million people worldwide are chronically infected with hepatitis
C.6 In the United States, nearly 4 million people have chronic hepatitis C and
75 percent of them are unaware of their infection.(9) Hepatitis C is four times
more prevalent in the United States compared to HIV.(9)  Genotype 1 is the most
common form of HCV in the United States, accounting for around 70 percent of
cases.(13) However, different forms are more common in other parts of the
world.  The majority of people with hepatitis C in the United States were born
between 1946 and 1964, accounting for two of every three people with chronic
hepatitis C.(10) Hepatitis C is the leading cause of liver transplantations in
the United States and is reported to contribute to 4,600 to 12,000 deaths
annually.(11),(12) By 2029, total annual medical costs in the United States for
people with hepatitis C are expected to more than double, from $30 billion in
2009 to approximately $85 billion.(9)

 

71

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

About Vertex

 

Vertex creates new possibilities in medicine. Our team discovers, develops and
commercializes innovative therapies so people with serious diseases can lead
better lives. Vertex scientists and our collaborators are working on new
medicines to cure or significantly advance the treatment of hepatitis C, cystic
fibrosis, epilepsy and other life-threatening diseases.

 

Founded more than 20 years ago in Cambridge, MA, we now have ongoing worldwide
research programs and sites in the U.S., U.K. and Canada.

 

For more information and to view Vertex’s press releases, please visit
www.vrtx.com.

 

About Alios BioPharma

 

Alios BioPharma is a biotechnology company located in South San Francisco,
California, that is developing novel medicines aimed at the treatment of viral
diseases. Alios has an innovative team of highly experienced scientists and
clinical researchers who are developing direct acting antiviral agents against
several human viral pathogens of public health importance including,
Hepatotropic viruses, Respiratory viruses and other chronic, acute and emerging
viral diseases. Additionally, Alios is developing molecular activators of an
interferon induced, broad spectrum antiviral innate immune pathway called
RNase-L.  The overall goal for the Alios therapeutic platform is to maximize
patient benefits in areas of high unmet medical need through optimization of
potency, safety and tolerability.

 

INCIVEK™ is a trademark of Vertex Pharmaceuticals Incorporated.

 

Special Note Regarding Forward-Looking Statements

This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, including statements regarding
(i) Vertex broadening its efforts to develop new combinations of medicines for
hepatitis C; (ii) multiple opportunities to develop new “all-oral” combination
regimens; (iii) the expectation that clinical development of ALS-2200 and
ALS-2158 will begin in 2011; (iv) the potential to create an all-oral,
interferon-free, combination therapy that could improve the safety, efficacy and
ease of administration for patients; (v)  Vertex’s long-term commitment to
further improving the treatment of Hep C with new combinations of medicines;
(vi) the anti-HCV nucleotides having the potential to be leading agents in
hepatitis C; (vii) the goal of creating a highly potent all-oral regimen in the
years ahead; (viii) the potential for development of these compounds together as
a dual nucleotide regimen and as part of combination therapy regimens with
INCIVEK (telaprevir) and VX-222; (ix) the potential to expand development and
commercialization efforts in hepatitis C to areas outside North America over the
coming years; (x) Alios’ future research program and Vertex’s option to select
compounds that may emerge from the research program; (xi) all of the statements
under the caption “Future Development Plans;” (xii) Vertex’s responsibility for
development and research funding; and (xiii) potential development and
commercialization milestones and royalty payments.  While the Company believes
the forward-looking statements contained in this press release are accurate,
there are a number of factors that could cause actual events or results to
differ materially from those indicated by such forward-looking statements.

 

72

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Those risks and uncertainties include, among other things, that the outcomes for
our planned clinical trials and studies may not be favorable, that there may be
varying interpretations of data produced by one or more of our clinical trials,
that the Company may not obtain the benefits it expects to obtain from this
transaction for a variety of reasons including the possibilities that the
Company may not be able to successfully develop combination therapies involving
INCIVEK and/or VX-222 and the drug candidates that the Company is acquiring in
this transaction; and that in vitro data regarding ALS-2200 and ALS-2158 may not
be predictive of results that may be obtained from clinical trials, and the
other risks listed under Risk Factors in Vertex’s annual report and quarterly
reports filed with the Securities and Exchange Commission and available through
the Company’s website at www.vrtx.com. The Company disclaims any obligation to
update the information contained in this press release as new information
becomes available.

 

(VRTX - GEN)

 

--------------------------------------------------------------------------------

(1) Centers for Disease Control and Prevention. Hepatitis C Fact Sheet: CDC
Viral Hepatitis. Available at:
http://www.cdc.gov/hepatitis/HCV/PDFs/HepCGeneralFactSheet.pdf. Accessed
March 21, 2011.

 

(2) Pearlman BL and Traub N. Sustained Virologic Response to Antiviral Therapy
for Chronic Hepatitis C Virus Infection: A Cure and So Much More. Clin Infect
Dis. 2011 Apr;52(7):889-900.

 

(3) Manns MP, McHutchison JG, Gordon SC, et al. Peginterferon alfa-2b plus
ribavirin compared with interferon alfa-2b plus ribavirin for initial treatment
of chronic hepatitis C: a randomised trial. Lancet. 2001;358:958-965.

 

(4) Fried MW, Shiffman ML, Reddy KR, et al. Peginterferon alfa-2a plus ribavirin
for chronic hepatitis C virus infection. N Engl J Med. 2002;347:975-982.

 

(5) McHutchison JG, Lawitz EJ, Shiffman ML, et al; IDEAL Study Team.
Peginterferon alfa-2b or alfa-2a with ribavirin for treatment of hepatitis C
infection. N Engl J Med. 2009;361:580-593.

 

(6) Ghany MG, Strader DB, Thomas DL, Seeff, LB. Diagnosis, management and
treatment of hepatitis C; An update. Hepatology. 2009;49 (4):1-40.

 

(7) Morgan TR, Ghany MG, Kim HY, Snow KK, Lindsay K, Lok AS. Outcome of
sustained virological responders and non-responders in the Hepatitis C Antiviral
Long-Term Treatment Against Cirrhosis (HALT-C) trial. Hepatology. 2008;50(Suppl
4):357A (Abstract 115).

 

(8) Veldt BJ, Heathcote J, Wedmeyer H. Sustained virologic response and clinical
outcomes in patients with chronic hepatitis C and advanced fibrosis. Annals of
Internal Medicine. 2007; 147: 677-684.

 

(9) Institute of Medicine of the National Academies. Hepatitis and liver cancer:
a national strategy for prevention and control of hepatitis B and C. Colvin HM
and Mitchell AE, ed. Available at: http://www.iom.edu/Reports/2010/Hepatitis-

and-Liver-Cancer-A-National-Strategy-for-Prevention-and-Control-of-Hepatitis-B-and-C.aspx.
Updated January 11, 2010. Accessed March 21, 2011.

 

(10) Pyenson B, Fitch K, Iwasaki K. Consequences of hepatitis C virus (HCV):
Costs of a baby boomer epidemic of liver disease. Available at:
http://www.natap.org/2009/HCV/051809_01.htm. Updated May 2009. Accessed
March 21, 2011. This report was commissioned by Vertex Pharmaceuticals, Inc.

 

(11) Volk MI, Tocco R, Saini S, Lok, ASF. Public health impact of antiviral
therapy for hepatitis C in the United States. Hepatology. 2009;50(6):1750-1755.

 

73

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(12) Davis GL, Alter MJ, El-Serag H, Poynard T, Jennings LW. Aging of hepatitis
C virus (HCV)-infected persons in the United States: A multiple cohort model of
HCV prevalence and disease progression. Gastroenterology. 2010;138:513-521.

 

(13) Blatt LM, Mutchnick MG, Tong MJ, et al. Assessment of hepatitis C virus RNA
and genotype from 6807 patients with chronic hepatitis in the United States. J
Viral Hepat. 2000; 7:196-202.

 

Vertex Contacts:

Investors:

Michael Partridge, 617-444-6108

Lora Pike, 617-444-6755

Matthew Osborne, 617-444-6057

or

Media:

Zachry Barber

617-444-6992 or mediainfo@vrtx.com

 

Alios Contact:

John Donovan, Chief Business Officer

650-635-5504 or jdonovan@aliosbiopharma.com

 

74

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Schedule 1.7

 

Alios Patent Rights

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

75

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Schedule 1.8

 

ALS-2158

 

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

76

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Schedule 1.9

 

ALS-2200

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

77

--------------------------------------------------------------------------------
